Exhibit 10.1

 

LOGO [g637343g97t78.jpg]

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of

October 16, 2018

between

OAKTREE STRATEGIC INCOME II, INC.

as Borrower

and

CITY NATIONAL BANK

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I Definitions      1    

Section 1.01

  

Defined Terms

     1    

Section 1.02

  

Terms Generally

     17    

Section 1.03

  

Accounting Terms; GAAP

     17  

ARTICLE II The Credits

     18    

Section 2.01

  

Discretionary Facility

     18    

Section 2.02

  

Loans and Borrowings

     18    

Section 2.03

  

Requests for Borrowings

     18    

Section 2.04

  

[INTENTIONALLY OMITTED]

     19    

Section 2.05

  

[INTENTIONALLY OMITTED]

     19    

Section 2.06

  

Letters of Credit

     19    

Section 2.07

  

Funding of Borrowings

     22    

Section 2.08

  

Interest Elections

     22    

Section 2.09

  

[INTENTIONALLY OMITTED]

     23    

Section 2.10

  

Repayment of Loans; Evidence of Debt; Reduction of Maximum Commitment

     23    

Section 2.11

  

Prepayment of Loans

     24    

Section 2.12

  

Fees

     25    

Section 2.13

  

Interest

     25    

Section 2.14

  

Alternate Rate of Interest

     26    

Section 2.15

  

Increased Costs

     28    

Section 2.16

  

Break Funding Payments

     29    

Section 2.17

  

Payments Free of Taxes

     29    

Section 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     32    

Section 2.19

  

Mitigation Obligations; Replacement of Lender

     33    

Section 2.20

  

Defaulting Lenders

     34  

ARTICLE III Representations and Warranties

     35    

Section 3.01

  

Organization; Powers

     35    

Section 3.02

  

Authorization; Enforceability

     36    

Section 3.03

  

Governmental Approvals; No Conflicts

     36    

Section 3.04

  

[reserved]

     36    

Section 3.05

  

Properties

     37    

Section 3.06

  

Litigation and Environmental Matters

     37    

Section 3.07

  

Compliance with Laws and Agreements

     37    

Section 3.08

  

Investment Company Status; Status as a RIC

     37    

Section 3.09

  

Taxes

     37  



--------------------------------------------------------------------------------

              Page    

Section 3.10

  

ERISA

     37    

Section 3.11

  

Disclosure

     38    

Section 3.12

  

Anti-Corruption Laws and Sanctions

     38    

Section 3.13

  

Fiscal Year

     38    

Section 3.14

  

Margin Stock

     38    

Section 3.15

  

Solvency

     38    

Section 3.16

  

No Default

     39    

Section 3.17

  

Security Interests and Liens

     39    

Section 3.18

  

Governing Documents

     39    

Section 3.19

  

Executive Offices; Places of Organization

     39    

Section 3.20

  

Investor Register; Subscription Agreements; Capital Commitments

     39    

Section 3.21

  

Brokers

     40    

Section 3.22

  

Investor Documents

     40  

ARTICLE IV Conditions

     40    

Section 4.01

  

Effective Date

     40    

Section 4.02

  

Each Credit Event

     41  

ARTICLE V Affirmative Covenants

     42    

Section 5.01

  

Financial Statements; Collateral Information

     42    

Section 5.02

  

Notices of Material Events

     44    

Section 5.03

  

Existence; Conduct of Business

     44    

Section 5.04

  

Compliance with Laws

     45    

Section 5.05

  

Books and Records; Inspection Rights

     45    

Section 5.06

  

Payment of Obligations

     45    

Section 5.07

  

Maintenance of Properties; Insurance

     45    

Section 5.08

  

Use of Proceeds and Letters of Credit

     46    

Section 5.09

  

[INTENTIONALLY OMITTED]

     46    

Section 5.10

  

Capital Contributions

     46    

Section 5.11

  

Trust

     46    

Section 5.12

  

Further Assurances

     47  

ARTICLE VI Negative Covenants

     47    

Section 6.01

  

Indebtedness

     47    

Section 6.02

  

Liens

     47    

Section 6.03

  

Fundamental Changes

     47    

Section 6.04

  

Use of Proceeds

     47    

Section 6.05

  

Related Parties

     47    

Section 6.06

  

Swap Agreements

     48    

Section 6.07

  

Distributions

     48    

Section 6.08

  

Restrictive Agreements

     48    

Section 6.09

  

Revolving Credit and LC Exposure

     48    

Section 6.10

  

Capital Commitments; Drawdown Notices

     48  

 

ii



--------------------------------------------------------------------------------

              Page    

Section 6.11

  

Depository Account

     48    

Section 6.12

  

Restriction on Amendments to Operative Documents

     49    

Section 6.13

  

Drawdowns; Capital Contributions; Transfer Agent

     49    

Section 6.14

  

AIVs

     49    

Section 6.15

  

Management Fees

     49    

Section 6.16

  

Adviser and Investment Advisory Agreement

     50    

Section 6.17

  

Liquidity Event

     50  

ARTICLE VII Events of Default

     50  

ARTICLE VIII [INTENTIONALLY OMITTED]

     53  

ARTICLE IX Miscellaneous

     53    

Section 9.01

  

Notices

     53    

Section 9.02

  

Waivers; Amendments

     54    

Section 9.03

  

Expenses; Indemnity; Damage Waiver

     54    

Section 9.04

  

Successors and Assigns

     56    

Section 9.05

  

Survival

     58    

Section 9.06

  

Counterparts; Integration; Effectiveness; Electronic Execution

     58    

Section 9.07

  

Severability

     58    

Section 9.08

  

Right of Setoff

     58    

Section 9.09

  

Governing Law; Jurisdiction; Consent to Service of Process

     59    

Section 9.10

  

WAIVER OF JURY TRIAL

     59    

Section 9.11

  

Headings

     60    

Section 9.12

  

Confidentiality

     60    

Section 9.13

  

Interest Rate Limitation

     61    

Section 9.14

  

No Fiduciary Duty, etc

     61    

Section 9.15

  

USA PATRIOT Act

     61  

SCHEDULES:

 

Schedule 3.06

   Disclosed Matters

Schedule 3.20

   Investor Register

Schedule 5.08

   Lender Affiliates

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A

   —   

[reserved]

Exhibit B

   —   

Form of Authorization Letter

Exhibit C

   —   

Form of Assignment and Security Agreement

Exhibit D

   —   

Form of Borrowing Notice

Exhibit E

   —   

Form of Covenant Compliance Certificate

Exhibit F

   —   

Form of Drawdown Notice Certificate

Exhibit G

   —   

Form of Letter of Credit Request

Exhibit H

   —   

Form of Subscription Agreement

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT dated as of October 16, 2018, between OAKTREE
STRATEGIC INCOME II, INC., a Delaware corporation, as Borrower, and CITY
NATIONAL BANK, a national banking association, as Lender (as may be amended,
supplemented or otherwise modified from time to time, this “Agreement”).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Administration Agreement” means each of (i) the Administration Agreement
between Borrower and Administrator dated as of July 9, 2018 and (ii) the
Sub-Administration Agreement between Administrator and State Street Bank and
Trust Company dated as of July 27, 2018, in each case, as they may be amended,
amended and restated, supplemented or otherwise modified from time to time.

“Administrator” means Oaktree Fund Administration, LLC, a Delaware limited
liability company, including any successor thereto permitted under this Credit
Agreement.

“Adviser” means Oaktree Capital Management, L.P., a Delaware limited
partnership.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble hereof.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to a Borrower, an Investor or any of their respective
Affiliates from time to time concerning or relating to bribery or corruption,
including the U.S. Foreign Corrupt Practices Act, and in each case, as may be
amended from time to time.

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

“Assignment and Security Agreement” shall mean the assignment and security
agreement made by Borrower in favor of Lender, substantially in the form of
Exhibit C hereto, as the same may be amended or otherwise modified from time to
time.

“Authorization Letter” shall mean a letter substantially in the form of the
letter attached hereto as Exhibit B, as the same may be amended or otherwise
modified from time to time.

“Available Amount” means, at any time, the lesser of (a) the Borrowing Base, and
(b) the Maximum Amount.



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Bankruptcy Code” means Title 11 of the United States Code as in effect from
time to time.

“Basel III” means: (a) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in “Basel III: A global regulatory framework
for more resilient banks and banking systems”, “Basel III: International
framework for liquidity risk measurement, standards and monitoring” and
“Guidance for national authorities operating the countercyclical capital buffer”
published by the Basel Committee on Banking Supervision in December 2010, each
as amended, supplemented or restated; (b) the rules for global systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement – Rules text”
published by the Basel Committee on Banking Supervision in November 2011, as
amended, supplemented or restated; and (c) all requests, rules, guidelines,
requirements, or directives promulgated by the Basel Committee on Banking
Supervision relating to “Basel III”.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means Oaktree Strategic Income II, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date in accordance with the terms hereof and, in the case of LIBOR Loans,
as to which a single Interest Period is in effect. For purposes hereof, the date
of a Borrowing comprising one or more Loans that have been converted or
continued shall be the effective date of the most recent conversion or
continuation of such Loan or Loans.

“Borrowing Base” means sixty percent (60%) of the Total Remaining Commitments of
all Included Investors.

“Borrowing Base Certificate” is defined in Section 2.3(vi) hereof.

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.03, in form and substance substantially as set forth on Exhibit
D.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks in London,
England, are not open for dealings in dollar deposits in the London interbank
market.

“Bylaws” means the Amended and Restated Bylaws of Borrower adopted as of July 9,
2018 as the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

 

2



--------------------------------------------------------------------------------

“Capital Commitment” shall, with respect to an Investor, have the meaning given
such term in such Investor’s Subscription Agreement.

“Capital Contribution” shall, with respect to an Investor, mean the amount of
any contribution made by such Investor under its Subscription Agreement.

“Capital Contribution Default” shall mean, with respect to an Investor, the
failure of such Investor to pay any Capital Contribution by any Drawdown Date
when due, and such failure is not cured within ten (10) Business Days; provided
that, for any Drawdown if (i) the unfunded amounts by Investors that otherwise
would be deemed to be in a Capital Contribution Default is less than five
percent (5%) of the aggregate amount of the Drawdown and (ii) one hundred
percent (100%) of such unfunded amounts are subsequently funded within twenty
five (25) days of the applicable Drawdown Date, then no Capital Contribution
Default will be deemed to have occurred for any Investor for such Drawdown.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of Borrower, filed with the Secretary of State of the State of
Delaware on August 2, 2018, as the same may be further amended, restated,
modified or supplemented in accordance with the terms hereof.

“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by Lender (or, for purposes of Section 2.15(b), by any lending
office of Lender or by Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” shall have the meaning given such term in the Assignment and
Security Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

3



--------------------------------------------------------------------------------

“Covenant Compliance Certificate” shall mean a certificate substantially in the
form of the certificate attached hereto as Exhibit E.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, where there is more than one Lender, any Lender that:
(a) has failed to: (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two (2) Business
Days of the date when due; (b) has notified Borrower in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within two (2) Business Days after written request
by Borrower, to confirm in writing to Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Borrower), or (d) has, or has a direct or indirect
parent company that has: (i) become the subject of a proceeding under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect; or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity.

“Deposit Account Control Agreement” means a deposit account control agreement in
form and substance satisfactory to Lender among Lender, Depository Bank and
Borrower with respect to the Depository Account, as the same may be amended or
otherwise modified from time to time.

“Depository Account” shall mean depository account no. 3762308400 maintained by
Borrower at Depository Bank and any extensions or renewals of the foregoing, if
such account is one which may be extended or renewed, and any successor or
substitute accounts.

“Depository Bank” means The Bank of New York Mellon or any successor bank at
which a Depository Account is held and which has entered into a Deposit Account
Control Agreement with Lender and Borrower; provided, that any Depository Bank
shall be reasonably acceptable to Lender and shall have and maintain a rating of
not less than A- by Standard & Poor’s Rating Services, a division of the
McGraw & Hill Companies, Inc.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

4



--------------------------------------------------------------------------------

“Distribution” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Borrower or any option, warrant or other right to
acquire any such Equity Interests in Borrower.

“dollars” or “$” refers to lawful money of the United States of America.

“Drawdown” shall mean a capital call on the Capital Commitments of the Investors
made pursuant to a Drawdown Notice and in accordance with such Investor’s
Subscription Agreement.

“Drawdown Date” shall mean each “Capital Drawdown Date” and “Catch-Up Date” as
defined in the Subscription Agreements.

“Drawdown Notice” shall mean written notice delivered by Borrower to the
Investors requesting the Investors to make Capital Contributions in accordance
with such Investors’ Subscription Agreements.

“Drawdown Notice Certificate” shall mean a certificate substantially in the form
of the certificate attached hereto as Exhibit F.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, concerning the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters with respect to any Hazardous Material.

“Environmental Liability” means, for any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other binding arrangement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

5



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurocurrency Reserve Requirement” means the aggregate (without duplication) of
the rates (expressed as a decimal) of reserves (including, without limitation,
any basic, marginal, supplemental, or emergency reserves) that are required to
be maintained by banks under any regulations of the Board of Governors of the
Federal Reserve System, or any other governmental authority having jurisdiction
with respect thereto, applicable to funding based on so-called “Eurocurrency
Liabilities”, including Regulation D (12 CFR 204).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Investor” means (i) each Investor subject to a Capital Contribution
Default, (ii) each Excused Investor and (iii) each Investor (or its sponsor,
responsible party or credit provider, as applicable) as to which any of the
following events has occurred:

(a)    such Investor (or its sponsor, responsible party or credit provider, as
applicable) shall: (A) apply for or consent to the appointment of a receiver,
trustee in bankruptcy, custodian, conservator, rehabilitator, intervenor,
provisional liquidator or liquidator for itself or for all or a substantial part
of its assets; (B) file a voluntary petition as debtor in bankruptcy or admit in
writing that it is unable to pay its debts as they become due; (C) make a
general assignment for the benefit of creditors with respect to all or a
substantial portion of the assets of such Investor; (D) file a petition or
answer seeking reorganization or an arrangement with creditors or taking
advantage of any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect; (E) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization, or insolvency proceeding; or
(F) take any personal, partnership, limited liability company, corporate or
trust action, as applicable, for the purpose of effecting any of the foregoing;

 

6



--------------------------------------------------------------------------------

(b)    an order, order for relief, judgment, or decree shall be entered by any
court of competent jurisdiction or other competent authority approving a
petition seeking such Investor’s (or its sponsor’s, responsible party’s or
credit provider’s, as applicable) reorganization, provisional liquidation or
liquidation, dissolution or suspension of such Investor’s (or its sponsor’s,
responsible party’s or credit provider’s, as applicable) business, or appointing
a receiver, custodian, trustee in bankruptcy, intervenor, conservator,
rehabilitator, provisional liquidator or liquidator of such Person or of all or
substantially all of its assets, and such order, judgment, or decree shall
continue unstayed and in effect for a period of sixty (60) days;

(c)    such Investor shall withdraw, retire or resign from Borrower;

(d)    such Investor shall repudiate, challenge, or declare unenforceable its
obligation to make Capital Contributions to Borrower pursuant to its Capital
Commitment or a Drawdown Notice or shall otherwise disaffirm any material
provision of its Subscription Agreement or any Governing Document of Borrower or
is material default of any obligation of such Investor under its Subscription
Agreement or any Governing Document of Borrower;

(e)    if the obligation of such Investor to make Capital Contributions to
Borrower pursuant to its Capital Commitment is adversely affected by operation
of a “most favored nations” clause or similar provision in its Side Letter
Agreement, as a result of a Side Letter Agreement or other agreement entered
into by another Investor with Borrower after the Effective Date, as determined
by Lender in its reasonable good faith discretion;

(f)    any representation or warranty made under its Subscription Agreement or
Side Letter Agreement shall prove to be untrue or inaccurate in any material
respect, as of the date on which such representation or warranty is made, and
such Investor shall fail to cure the adverse effect of the failure of such
representation or warranty within thirty (30) days thereof;

(g)    such Investor gives notice that its Capital Commitment or Capital
Contribution will be cancelled, reduced to zero, excused in its entirety,
terminated or abated by Borrower;

(h)    such Investor is designated as a “Distribution Fee Defaulting Investor”
pursuant to such Investor’s Subscription Agreement and Borrower exercises its
remedy to prevent such Investor from buying additional shares pursuant to such
Investor’s Subscription Agreement; or

(i)    such Investor (or its sponsor, responsible party or credit provider, as
applicable) is a Sanctioned Person or otherwise subject to Sanctions.

For the avoidance of doubt, immediately upon the occurrence and during the
continuance of any of the foregoing events (a) through (i) with respect to any
Investor, such Investor shall immediately be an “Excluded Investor” regardless
of whether Borrower is under an obligation to give Lender notice of the same on
such date or some future date. For the further avoidance of doubt, on the date
an Included Investor has assigned or requests to assign its Capital Commitment
to another Person, such Investor shall be an Excluded Investor as of such date,
regardless of whether Borrower is under an obligation to give Lender notice of
the same on such date or some future date; provided, however, if an Included
Investor shall make an assignment of less than 100% of its Capital Commitment,
such assigning Included Investor shall remain an Included Investor to the extent
of the retained portion of such Included Investor’s Capital Commitment. For
further avoidance of doubt, upon the assignment of an Investor’s Capital
Commitment to another Person, such assignee shall be an “Excluded Investor”
until such time that Person satisfies the requirements of an “Included
Investor.”

 

7



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of Lender
with respect to an applicable interest in a Loan or Letter of Credit pursuant to
a law in effect on the date on which (i) Lender acquires such interest in the
Loan or Letter of Credit (other than pursuant to an assignment request by
Borrower under Section 2.19(b)) or (ii) Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to Lender’s assignor immediately
before Lender acquired the applicable interest in a Loan or Letter of Credit or
to Lender immediately before it changed its lending office, (c) Taxes
attributable to Lender failure to comply with Section 2.17(f) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

“Excused Investor” means, at any time, any Investor of Borrower who at such time
is excused (or excluded) from making a Capital Contribution in accordance with
such Investor’s Subscription Agreement or Borrower’s Governing Document, as the
case may be.

“Expiration Date” means (a) the date on and after which Drawdown Notices may no
longer be made under the Subscription Agreements or (b) the date on which the
Investment Period terminates or is suspended for any reason.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Facility Fee” has the meaning assigned to it in Section 2.12(a).

“Filing Office” means each filing office referred to in Part B of Schedule I of
the Assignment and Security Agreement.

“Final Maturity Date” means October 15, 2020.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, controller or assistant controller of
Borrower.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

 

8



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governing Document” shall mean (i) with respect to Borrower, the Operative
Documents, and (ii) with respect to any other Person, the applicable partnership
agreement, exempted limited partnership agreement, memorandum and articles of
association, articles or certificate of formation, operating agreement, limited
liability company agreement, certificate or articles of incorporation bylaws and
each other document by which it was organized incorporated, registered or formed
or is governed, in each case as amended from time to time as permitted under
this Agreement, all of which shall be the “Governing Documents.”

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Grantor” has the meaning assigned to it in the Assignment and Security
Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreements” has the meaning assigned to in the definition of
“Indebtedness.”

“Included Investor” means an Investor that is not an Excluded Investor and is
(a) an MS Investor on the Effective Date, (b) an MS Investor that becomes an
Investor following the Effective Date whose Capital Commitment is less than, as
of the date such MS Investor becomes an Investor, five percent (5%) of the
aggregate Capital Commitments of all Investors, (c) an MS Investor that becomes
an Investor following the Effective Date whose Capital Commitment equals or
exceeds, as of the date such MS Investor becomes an Investor, five percent (5%)
of the aggregate Capital Commitments of all Investors, which MS Investor is
approved by Lender in writing as an Included Investor in Lender’s sole
discretion or (d) not an MS Investor, that is approved by Lender in writing as
an Included Investor in Lender’s sole discretion.

“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money, (ii) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue by more than 90 days and accrued expenses), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(iv) all obligations of such Person as lessee under leases that have been, in
accordance with the GAAP, recorded as capital leases, (v) all obligations of
such Person in respect of reimbursement agreements with respect to acceptances,
letters of credit (other than trade letters of credit) or similar extensions of
credit, (vi) all net obligations of such Person under any commodity, interest
rate, equity or currency swap, cap, floor, collar, forward agreement or other
exchange or protection agreements or any option with respect to such
transactions

 

9



--------------------------------------------------------------------------------

(collectively and each individually referred to as “Hedge Agreements”), (vii)
all reasonably quantifiable obligations (contingent or otherwise) under
indemnities, guaranties, support or capital contribution agreements and other
reasonably quantifiable obligations (contingent or otherwise) to purchase or
otherwise to assure a creditor against loss in respect of, or to assure an
obligee against loss in respect of, all Indebtedness of others referred to in
clauses (i) through (vi) above guaranteed directly or indirectly in any manner
by such Person, or in effect guaranteed directly or indirectly by such Person
through an agreement (A) to pay or purchase such Indebtedness or to advance or
supply funds for the payment or purchase of such Indebtedness, (B) to purchase,
sell or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such
Indebtedness or to assure the holder of such Indebtedness against loss, (C) to
supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered) or (D) otherwise to assure a creditor
against loss.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.08.

“Interest Payment Date” means, with respect to any Loan, the fifth (5th)
Business Day after the end of each calendar quarter that such Loan is
outstanding.

“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the date a LIBOR Loan is made (including the date a Prime Loan is converted
to a LIBOR Loan, or a LIBOR Loan is continued as a LIBOR Loan, which, in the
latter case, will be the last day of the expiring Interest Period) and ending on
the last day of the month occurring prior to or on the date which is one (1),
two (2), three (3), or six (6) months thereafter, as selected by Borrower;
provided, however, no Interest Period may extend beyond the Maturity Date of the
applicable Loan. Notwithstanding anything to the contrary contained herein, if
any Interest Period for a LIBOR Loan selected by Borrower is no longer available
the Interest Period shall be the Interest Period next shortest in duration.

“Investment Advisory Agreement” means the Investment Advisory Agreement between
Borrower and the Adviser dated as of July 9, 2018, as it may be amended, amended
and restated, supplemented or otherwise modified from time to time.

“Investment Period” has the meaning set forth in the Subscription Agreements.

“Investor” shall mean each investor of Borrower that is party to a Subscription
Agreement that has been accepted by Borrower from time to time.

“Investor Register” means the register of Investors provided by Borrower and
attached hereto as Schedule 3.20, as may be amended from time to time, setting
forth the legal names of each Investor of Borrower, and with respect to each
Investor, the Capital Commitment of such Investor, and the address to which
notices and Drawdown Notices to such Investor are to be sent by Borrower
pursuant to such Investor’s Subscription Agreement.

 

10



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Key Person Event” has the meaning set forth in the Subscription Agreements.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Disbursement” means a payment made by Lender pursuant to a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of
Borrower at such time.

“Lender” means City National Bank, and its successors and registered assigns.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Allocation” means, with respect to Lender, the amount equal to
$25,000,000 of the Maximum Amount.

“Letter of Credit Application” shall mean, at any date of determination, such
form as may then be Lender’s standard letter of credit application.

“Letter of Credit Request” shall mean a request substantially in the form of the
request attached hereto as Exhibit G.

“LIBOR Base Rate” means the ICE Benchmark Administration or any successor
determining administrator’s definition of the London InterBank Offered Rates for
Dollar deposits as made available by Bloomberg LP, or such other information
service available to Lender, for the applicable Interest Period for the LIBOR
Loan selected by Borrower and as quoted by Lender on the Business Day Borrower
requests a LIBOR Loan or on the last day of an expiring Interest Period.

Notwithstanding the foregoing, if any such rate is below zero, the LIBOR Base
Rate shall be deemed to be zero.

 

11



--------------------------------------------------------------------------------

“LIBOR Interest Rate” means the rate per annum, determined by Lender to be the
quotient of (a) the LIBOR Base Rate divided by (b) one minus the Eurocurrency
Reserve Requirement for the Interest Period; which is expressed by the following
formula:

 

LIBOR Base Rate 1 – Eurocurrency Reserve Requirement

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, or any other type of preferential arrangement that has the practical
effect of creating a security interest in, on or of such asset, (b) the interest
of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Liquidity Event” has the meaning set forth in the Subscription Agreements.

“Loan Documents” means this Agreement, including schedules and exhibits hereto
and any certificates (including, without limitation, any Borrowing Base
Certificate) executed and delivered by Borrower to Lender pursuant to any Loan
Document, and any agreements entered into in connection herewith or the other
Loan Documents by Borrower or Borrower with or in favor of Lender, including
without limitation, the Note, the Assignment and Security Agreement, Deposit
Account Control Agreement, Instruction Letter and any other notes, security
agreements or guarantees, together with any amendments, modifications or
supplements thereto or waivers thereof, letter of credit applications and any
agreements between Borrower and Lender regarding Lender’s Letter of Credit
Allocation or the respective rights and obligations between Borrower and Lender
in connection with the issuance of Letters of Credit and any other documents
prepared in connection with the other Loan Documents and delivered in favor of
Lender, if any.

“Loans” means the loans made by Lender to Borrower pursuant to this Agreement.

“Management Fee” shall have the meaning given thereto in the Investment Advisory
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulation U of the
Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of Borrower, (b) the Collateral,
(c) the ability of Borrower to perform any of its obligations under this
Agreement or the other Loan Documents or (d) the rights of or benefits available
to Lender under this Agreement and the other Loan Documents.

“Material Amendment” means an amendment, modification, termination, waiver or
change of Borrower’s Operative Documents that (a) would reasonably be expected
to materially and adversely affect Lender, including having a material adverse
effect on its rights, titles, security interests, powers or privileges under the
Loan Documents, or the Collateral or the ability of Borrower to satisfy its
obligations under the Loan Documents or (b) would adversely affect the
obligations of the Investors to make payments of Capital Contributions with
respect to their Remaining Commitments.

“Maturity Date” means, with respect to a Loan, the earliest of (i) the Final
Maturity Date, (ii) the date on which Borrower’s ability to call Remaining
Contributions to repay outstanding Indebtedness is terminated, (iii) the date of
any Liquidity Event and (iv) any earlier date upon which such Loan shall become
due and payable in accordance with this Agreement.

 

12



--------------------------------------------------------------------------------

“Maximum Amount” means ONE HUNDRED MILLION dollars ($100,000,000), as such
amount may be reduced by Borrower pursuant to Section 2.10 hereof.

“Memorandum” means Borrower’s Confidential Private Placement Memorandum dated
May 15, 2018 (together with any appendices and supplements thereto), as amended,
amended and restated, supplemented or otherwise modified from time to time.

“MS” means Morgan Stanley Smith Barney LLC.

“MS Investor” means an Investor that is a client of MS, which has authorized MS
to debit such client’s accounts at MS and to forward such debited amount to
Borrower to pay Capital Contributions made by Borrower or Lender pursuant to
such Investor’s Subscription Agreement.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

“Note” shall mean each promissory note made by Borrower to the order of Lender,
if requested by Lender, in the form of Exhibit F hereto, as the same may be
amended or otherwise modified from time to time, together with any promissory
note or notes issued in exchange therefor or in substitution therefor.

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower from time to time owing to Lender under or in connection with
this Agreement or any other Loan Document to which Borrower is a party,
including principal, interest, fees (including fees of counsel), and expenses
whether now or hereafter arising under the Loan Documents.

“Operative Documents” means, with respect to Borrower, its Certificate of
Incorporation, its Bylaws, the Investment Advisory Agreement, the Administration
Agreement, the Memorandum and each Subscription Agreement.

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan, Letter of Credit or Loan Document).

“Other Indebtedness” means all Indebtedness of Borrower other than the
Borrowings hereunder.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,

 

13



--------------------------------------------------------------------------------

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.19).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Per Share NAV” shall have the meaning given to such term in the Operative
Documents.

“Permitted Accounts” means the (i) Depository Account and (ii) account no.
10526655 maintained by the Adviser (or an Affiliate thereof) at the Transfer
Agent and any extensions or renewals of the foregoing, if such account is or
which may be extended or renewed, and any successor or substitute accounts;
provided that, in the case of clause (ii), such account shall cease to be a
Permitted Account if it is no longer subject to standing instructions for the
Transfer Agent to move funds in respect of the Capital Contributions of the
Investors in Borrower to the Depository Account promptly upon receipt into such
account.

“Permitted Distributions” mean, without duplication, (a) Distributions
determined by Borrower in good faith to be required to maintain the status of
Borrower as a RIC and (b) Distributions required to avoid federal excise taxes
imposed by Sections 852(b)(1), 852(b)(3) or 4982 of the Code.

“Permitted Lien” shall mean, with respect to Borrower, (i) Liens of Borrower in
favor of Lender, (ii) Liens of Borrower in existence on the date hereof and
described in the Disclosure Schedule, (iii) Liens, if any, imposed on the
property of Borrower by any Governmental Authority not yet delinquent or being
contested in good faith by appropriate proceedings as long as Borrower, if
requested, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (iv) Liens on property of Borrower (other than any
Collateral) otherwise permitted under and in compliance with the Operative
Documents, and (v) non-consensual Liens, if any, imposed on the property of
Borrower not yet delinquent or being contested in good faith by appropriate
proceedings as long as Borrower has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, exempted limited
partnership, Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

14



--------------------------------------------------------------------------------

“Plan Asset Regulation” means 29 C.F.R. § 2510.3-101, as modified by
Section 3(42) of ERISA, as amended from time to time.

“Portfolio Investment” has the meaning set forth in the Subscription Agreements.

“Prime Loan” means any Loan tied to the Prime Rate.

“Prime Rate” means the rate most recently announced by Lender at its principal
office in Los Angeles, California as its “Prime Rate.” Any change in the
interest rate resulting from a change in the Prime Rate will become effective on
the day on which each change in the Prime Rate is announced by Lender.

“Register” has the meaning assigned to such term in Section 9.04(e).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Remaining Commitment” shall mean, with respect to any Investor at any time,
such Investor’s remaining unfunded Capital Commitment at such time, calculated
in accordance with such Investor’s Subscription Agreement.

“Required Payment Time” means (i) promptly, and in any event within two
(2) Business Days, to the extent such funds are available in the Depository
Account of Borrower; and (ii) within ten (10) Business Days to the extent that
it is necessary for Borrower to issue a Drawdown Notice to fund the required
payment.

“Revolving Credit Exposure” means, with respect to Lender at any time, the sum
of the outstanding principal amount of Lender’s Loans and its LC Exposure at
such time.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

“Sanctioned Country” means, at any time, a country, region or territory which is
or, within the last five years was, itself the subject or target of any
Sanctions (at the time of this Agreement, Cuba, Iran, North Korea, Sudan, Syria
and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State (b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

 

15



--------------------------------------------------------------------------------

“Security Documents” means, collectively, the Assignment and Security Agreement
and each other Loan Document granting, pledging or conveying assets to secure,
in part or whole, the Obligations.

“Side Letter Agreement” means any letter agreement executed by any Investor in
connection with the admission of such Person as an Investor of Borrower, in
addition to and as a supplement to, such Investor’s Subscription Agreement,
including (without limitation) the provisions of any other Investor’s side
letter to the extent applicable to such Investor pursuant to a “most favored
nations” clause or similar provision.

“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.

“Subscription Agreement” means, with respect to any Investor, the “Subscription
Agreement” of such Investor, as amended, restated, supplemented or modified from
time to time, which Subscription Agreements shall be in substantially the form
attached hereto as Exhibit H, or such other form as is acceptable to Lender.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Borrower or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means the lesser of (i) five percent (5%) of the sum of all
Capital Commitments of all Investors and (ii) $10,000,000.

 

16



--------------------------------------------------------------------------------

“Total Remaining Commitments” shall mean, at any time, the sum of all Investors’
Remaining Commitments at such time.

“Transactions” means the execution, delivery and performance by Borrower of the
Loan Documents to which it is a party, the borrowing by Borrower of Loans, the
use by Borrower of the proceeds thereof and the issuance of Letters of Credit
hereunder for the account of Borrower.

“Transfer Agent” shall have the meaning given to such term in the Subscription
Agreements.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR Interest Rate or the Prime Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument, schedule or other document herein shall be construed as
referring to such agreement, instrument, schedule or other document as from time
to time amended, supplemented, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns permitted hereunder, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.03    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies Lender that Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or

 

17



--------------------------------------------------------------------------------

if Lender notifies Borrower that Lender requests an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of Borrower or any Subsidiary at
“fair value”, as defined therein.

ARTICLE II

The Credits

SECTION 2.01    Discretionary Facility. Subject to the terms and conditions set
forth herein, Lender shall make Loans to Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result (after
giving effect to any application of proceeds of such Borrowing pursuant to
Section 2.10) in Lender’s Revolving Credit Exposure exceeding the Available
Amount. Within the foregoing limits and subject to the terms and conditions set
forth herein, Borrower may borrow, prepay and reborrow Loans.

SECTION 2.02    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by Lender.

(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
LIBOR Loans or Prime Loans as Borrower may request in accordance herewith.

(c)    At the commencement of each Interest Period for any LIBOR Loan, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) LIBOR Loans outstanding. At the commencement of any
Prime Loan, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided, that any Prime Loan
requested to be made to reimburse a L/C Disbursement pursuant to Section 2.06(e)
hereof may be in the principal amount of such L/C Disbursement.

(d)    Notwithstanding any other provision of this Agreement, Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03    Requests for Borrowings. To request a Borrowing, Borrower shall
notify Lender of such request by telephone or in writing (a) in the case of a
LIBOR Loan, not later than 10:00 a.m., Pacific Coast time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of a Prime
Loan, not later than 10:00 a.m., Pacific Coast time on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable

 

18



--------------------------------------------------------------------------------

and shall be confirmed promptly by hand delivery, facsimile or other electronic
communication to Lender of a written Borrowing Request in a writing signed by
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be LIBOR Loan or a Prime Loan;

(iv)    in the case of a LIBOR Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v)    the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07;

(vi)    a Borrowing Base certificate, which shall set forth (w) as of the date
of the request, the Remaining Commitment of each Investor, (x) as of the date of
the request, to the knowledge of Borrower, any Investor that is an Excluded
Investor, and (y) as of the date of the request, a calculation of the Borrowing
Base, and (z) a calculation indicating that following such Borrowing, the
Revolving Credit Exposure shall not exceed the Available Amount (each such
certificate shall be a “Borrowing Base Certificate”); and

(vii)    certification that such Borrowing is to be used for a purpose expressly
permitted by this Agreement.

If no election as to the Type of Loan is specified, then the requested Borrowing
shall be a Prime Loan. If no Interest Period is specified with respect to any
requested LIBOR Loan, then Borrower shall be deemed to have selected an Interest
Period of one (1) month’s duration.

SECTION 2.04    [INTENTIONALLY OMITTED]

SECTION 2.05    [INTENTIONALLY OMITTED]

SECTION 2.06    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its obligations, in a form
reasonably acceptable to Lender, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by Borrower to, or entered
into by Borrower with, Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), Borrower shall hand deliver or
transmit by facsimile or other electronic communication to Lender (reasonably in
advance of the requested date of issuance,

 

19



--------------------------------------------------------------------------------

amendment, renewal or extension, but in any event no less than five (5) Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), a Borrowing Base Certificate, the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by Lender, Borrower also shall submit a letter of credit
application on Lender’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the sum of
(x) the aggregate undrawn amount of all outstanding Letters of Credit issued by
Lender at such time, plus (y) the aggregate amount of all LC Disbursements made
by Lender that have not yet been reimbursed by or on behalf of Borrower at such
time, shall not exceed the Letter of Credit Allocation, (ii) the Revolving
Credit Exposure shall not exceed the Available Amount and (iii) after giving
effect to such new issuance, no more than five (5) Letters of Credit would be
outstanding. Borrower may, at any time and from time to time, reduce the Letter
of Credit Allocation with the consent of Lender; provided that Borrower shall
not reduce the Letter of Credit Allocation if, after giving effect of such
reduction, the conditions set forth in clauses (i) and (ii) above shall not be
satisfied.

(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from Lender to the beneficiary thereof) at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
thirty (30) days prior to the Maturity Date.

(d)    Reimbursement. If Lender shall make any LC Disbursement in respect of a
Letter of Credit, Borrower shall reimburse such LC Disbursement by paying to
Lender an amount equal to such LC Disbursement not later than 12:00 noon,
Pacific Coast time, on the Business Day that Borrower receives notice of such LC
Disbursement if such notice is received prior to 10:00 a.m., Pacific Coast time,
or the Business Day immediately following the date that Borrower receives such
notice, if such notice is not received prior to such time; provided that
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with a Prime Loan
in an equivalent amount and, to the extent so financed, Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Prime Loan.

(e)    Obligations Absolute. Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by Lender under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance

 

20



--------------------------------------------------------------------------------

whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, Borrower’s obligations hereunder. Neither
Lender nor any of its Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of Lender; provided that the foregoing shall not be
construed to excuse Lender from liability to Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable law) suffered by Borrower that are caused by Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of Lender (as finally determined by a court of competent
jurisdiction), Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(f)    Disbursement Procedures. Lender shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. Lender shall promptly notify Borrower by telephone
(confirmed by facsimile or other electronic communication) of such demand for
payment and whether Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Borrower of its obligation to reimburse Lender with respect to any such
LC Disbursement.

(g)    Interim Interest; Deemed Loan. If Lender shall make any LC Disbursement,
then, unless Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, Borrower shall be deemed to have incurred from
Lender a Loan in the amount of such unreimbursed LC Disbursement, which Loan is
due and payable on demand (together with interest) and shall be a LIBOR Loan.

(h)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from Lender
demanding the deposit of cash collateral pursuant to this paragraph, or Borrower
is otherwise required to cash collateralize the LC Exposure pursuant to this
Agreement, Borrower shall deposit in an account with Lender, in the name of
Lender, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of

 

21



--------------------------------------------------------------------------------

Default with respect to Borrower described in clause (h), (i) or (j) of
Article VII. Such deposit shall be held by Lender as collateral for the payment
and performance of the obligations of Borrower under this Agreement. Lender
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of Lender and at Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by Lender to reimburse
Lender for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated, be applied to satisfy other obligations of
Borrower under this Agreement. If Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. Borrower shall, to the extent of its respective interest,
promptly following request from Lender, deliver to Lender such documents and
agreements as shall be reasonably required by Lender in order to establish a
first priority security interest (subject to any Permitted Liens) in such cash
collateral, duly executed by Borrower and in favor of Lender (on behalf of
Lender).

SECTION 2.07    Funding of Borrowings. Lender shall make each Loan to be made by
it hereunder to Borrower on the proposed date thereof solely by wire transfer of
immediately available funds, by 12:00 noon, New York City time (or, in the case
of a Prime Loan, 12:00 noon Pacific Coast time), by promptly crediting such
applicable amount to the account of Borrower maintained with Lender in New York
City and designated by Borrower in the applicable Borrowing Request.

SECTION 2.08    Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBOR
Loan, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, Borrower may elect to convert such Borrowing to a different
Type (including from a LIBOR Loan to a Prime Loan and from a Prime Loan to a
LIBOR Loan) or to continue such Borrowing and, in the case of a LIBOR Loan, may
elect Interest Periods therefor, all as provided in this Section. Borrower may
elect different options with respect to different portions of the affected
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)    To make an election pursuant to this Section, Borrower shall notify
Lender of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, facsimile or other electronic
communication to Lender of a written Interest Election Request in a form
approved by Lender and signed by Borrower.

 

22



--------------------------------------------------------------------------------

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be a LIBOR Loan or a Prime Loan;
and

(iv)    if the resulting Borrowing is a LIBOR Loan, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Loan but does not specify
an Interest Period, then Borrower shall be deemed to have selected an Interest
Period of one (1) month’s duration.

(d)    If Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Loan prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to a Prime Loan.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and Lender so notifies Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a LIBOR Loan and (ii) unless repaid, each LIBOR Loan shall be
converted to a Prime Loan at the end of the Interest Period applicable thereto.

SECTION 2.09    [INTENTIONALLY OMITTED].

SECTION 2.10    Repayment of Loans; Evidence of Debt; Reduction of Maximum
Commitment. (a) Borrower hereby unconditionally promises to pay to Lender the
then unpaid principal amount of each Loan on the Maturity Date.

(b)    If, on any day, the Available Amount is less than the Revolving Credit
Exposure, Borrower shall promptly (and in any event within the Required Payment
Time) make a mandatory repayment of the Loans and accrued interest thereon in an
amount such that after such prepayment the Available Amount is equal to or
greater than the Revolving Credit Exposure. If the non-compliance with the
foregoing sentence is attributable to LC Exposure, Borrower shall cash
collateralize Letters of Credit in the amount necessary that, after taking into
account such cash collateralization, the Available Amount is equal to or greater
than the Revolving Credit Exposure.

(c)    Lender shall maintain in accordance with its usual practice an account in
which it shall record (i) the amount of each Loan made hereunder, the Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to Lender hereunder and (iii) the amount of any sum received by Lender hereunder
for the account of Lender.

 

23



--------------------------------------------------------------------------------

(d)    The entries made in the accounts maintained pursuant to paragraph (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of Borrower to repay the Loans in accordance with the terms of this Agreement.

(e)    [Intentionally Omitted]

(f)    Borrower agrees to make a mandatory prepayment of all amounts outstanding
under this Agreement promptly (an in any event no later than the tenth (10th)
Business Day) after written notice from Lender to Borrower that Lender is
prohibited, by statute or regulation, from making any Loans hereunder or
continuing to extend any Loans hereunder (in each case, including after
conversion to a Prime Loan pursuant to Section 2.14).

(g)    Other than as set forth herein, Borrower shall not use the proceeds of
any Borrowings or Letters of Credit to make payments of any amounts outstanding
under this Agreement or the other Loan Documents, including, without limitation,
any prepayment required under this Section 2.10.

(h)    Borrower may, on not less than five (5) Business Days prior written
notice to Lender, reduce the Maximum Commitment from time to time hereunder;
provided that Borrower may not reduce the Maximum Commitment hereunder to an
amount less than the outstanding Revolving Credit Exposure hereunder at such
time. Any such reduction of the Maximum Commitment (i) shall be in a minimum
amount of $5,000,000, and increments of $1,000,000 thereafter, and (ii) shall
not be subject to reinstatement without Lender’s prior written consent.

SECTION 2.11    Prepayment of Loans. (a) Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b)    Borrower shall notify Lender by telephone (confirmed by facsimile or
other electronic communication) of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Loan, not later than 10:00 a.m., Pacific Coast time, three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of a Prime Loan, not later than 10:00 a.m., Pacific Coast time, one
(1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is conditioned upon a specified transaction, then such notice of
prepayment may be revoked if such specified transaction does not occur. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13 and any amounts payable
pursuant to Section 2.16.

 

24



--------------------------------------------------------------------------------

SECTION 2.12    Fees. (a) Borrower agrees to pay to Lender a facility fee equal
to twenty five (25) basis points (0.25%) of the Maximum Amount (the “Facility
Fee”). The Facility Fee shall be due and payable on the date hereof and shall be
deemed earned and nonrefundable whether or not any Loans are made or any Letters
of Credit are issued hereunder.

(b)    In addition to the payments provided for in subsection (a), Borrower
shall pay Lender, an unused commitment fee at the rate of twenty-five basis
points (0.25%) per annum on the Maximum Amount which was unused (through the
extension of Loans or the issuance of Letters of Credit) calculated on the basis
of actual days elapsed in a year consisting of 360 days and payable in arrears
on the first Business Day of each calendar quarter for the preceding calendar
quarter. For purposes of this Section 2.12(b), the fee shall be calculated on a
daily basis. Borrower and Lender acknowledge and agree that the unused
commitment fees payable hereunder are bona fide unused commitment fees and are
intended as reasonable compensation to Lender for committing to make funds
available to Borrower as described herein and for no other purposes.

(c)    Borrower agrees to pay (i) to Lender a participation fee with respect to
its issuance of Letters of Credit, which shall accrue at 1.65% per annum on the
average daily amount of Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the issuance date of a Letter of Credit to but excluding the date on
which Lender ceases to have any LC Exposure, and (ii) to Lender an issuance fee,
which shall be equal to the higher of (A) $500, and (B) 0.125% on the LC
Exposure of each Letter of Credit on the date of issuance thereof (such 0.125%
not to exceed $1500 for any individual Letter of Credit). Participation fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the issuance of a
Letter of Credit; provided that all such fees shall be payable on the date on
which the Loans terminate and any such fees accruing after the date on which the
Loans terminate shall be payable on demand. Issuance fees shall be due and
payable on the date of issuance of each Letter of Credit. All participation fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to Lender. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13    Interest. (a) The unpaid principal amount of all Prime Loans
will bear interest at a rate equal to the Prime Rate minus 0.25% per annum. The
unpaid principal amount of all LIBOR Loans will bear interest at a rate equal to
the LIBOR Interest Rate plus 1.65% per annum. Notwithstanding anything herein to
the contrary, in the event that the LIBOR Interest Rate is at any time less than
zero percent (0.00%), for purposes hereof, the LIBOR Interest Rate applicable to
any Borrowing shall be deemed to be zero percent (0.00%) per annum, and the
interest rate applicable to such Borrowing for such Interest Period shall be
1.65% per annum. Interest on the Loans shall be payable, in arrears, on the
applicable Interest Payment Dates, and on the Maturity Date.

(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by Borrower hereunder is not paid when
due, whether at stated

 

25



--------------------------------------------------------------------------------

maturity, upon acceleration, by mandatory prepayment or otherwise, or an Event
of Default exists, the principal on the Loans and/or such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in paragraph (a) of this Section or (ii) in the case of
any other amount, 2% plus the rate applicable to Prime Loans as provided in
paragraph (a) of this Section.

(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Loans; provided
that (i) interest accrued pursuant to paragraph (b) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of a Prime Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any LIBOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Prime Rate or LIBOR
Interest Rate shall be determined by Lender, and such determination shall be
conclusive absent manifest error.

SECTION 2.14    Alternate Rate of Interest. If:

(a)    subject to subsection (b) below with respect to the occurrence of any
LIBOR Suspension Event, prior to the commencement of any Interest Period for a
LIBOR Loan:

(i)    Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
LIBOR Interest Rate, as applicable, for such Interest Period; or

(ii)    Lender determines that the LIBOR Interest Rate for such Interest Period
will not adequately and fairly reflect the cost to Lender of making or
maintaining its Loan included in such Borrowing for such Interest Period; or

(iii)    Lender reasonably determines that any legal requirement has made it
unlawful, or that any governmental authority has asserted that it is unlawful,
for Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon the LIBOR Interest Rate,

then, in each case, Lender shall give notice thereof to Borrower by telephone as
promptly as practicable thereafter and, until Lender notifies Borrower that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Loan shall be ineffective and (ii) if
any Borrowing Request requests a LIBOR Loan is then outstanding, such Borrowing
shall be made as, or converted into, a Prime Loan; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

26



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if Lender determines (which determination shall be conclusive
absent manifest error) that:

(i)    adequate and reasonable means do not exist for ascertaining any interest
rate specified herein based on LIBOR for any requested Interest Period,
including, without limitation, because LIBOR is not available or published on a
current basis and determines, acting reasonably and taking into consideration
the conditions in the bank credit markets generally, that such circumstances are
unlikely to be temporary (such specific date, the “LIBOR Suspension Date”); or

(ii)    the administrator of LIBOR or a governmental authority having
jurisdiction over Lender has made a public statement identifying a specific date
after which LIBOR shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability Date”)
(the events specified in clauses (i) and (ii) above, “LIBOR Suspension Events”);

then, the LIBOR Interest Rate shall be replaced hereunder with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) giving due consideration to any evolving or then
existing market convention for similar U.S. dollar denominated commercial credit
facilities as the Loans for such alternative benchmarks (any such proposed rate
or such other rate as specified below, a “LIBOR Successor Rate”), together with
any LIBOR Successor Rate Conforming Changes (as defined below), in each case, as
determined by Lender in consultation with Borrower. Lender and Borrower shall
endeavor to agree to such replacement rate prior to the LIBOR Suspension Date or
the Scheduled Unavailability Date (as applicable) and effective along with the
LIBOR Successor Rate Changes at 12:01 a.m. (New York time) on the LIBOR
Suspension Date or the Scheduled Unavailability Date (as applicable); provided
however, if no LIBOR Successor Rate has been agreed to by Lender and Borrower
prior to the LIBOR Suspension Date or the Scheduled Unavailability Date (as
applicable), then all principal outstanding hereunder on the LIBOR Suspension
Date or the Scheduled Unavailability Date (as applicable) shall bear interest at
the Prime Rate; notwithstanding any other provision of this Agreement, any LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than 0.00%.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to any applicable defined terms
herein and administrative matters as may be appropriate, in the reasonable
discretion of Lender, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by Lender in a manner substantially
consistent with market practice (or, if Lender reasonably determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as Lender determines).

 

27



--------------------------------------------------------------------------------

SECTION 2.15    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, Lender;

(ii)    impose on Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
Lender or any Letter of Credit; or

(iii)    subject Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to Lender
of making, continuing, converting or maintaining any Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to Lender of issuing
or maintaining any Letter of Credit or to reduce the amount of any sum received
or receivable by Lender hereunder (whether of principal, interest or otherwise),
then Borrower will pay to Lender such additional amount or amounts as will
compensate Lender for such additional costs incurred or reduction suffered.

(b)    If Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on Lender’s capital or on the capital of Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or the Letters of
Credit issued by, Lender, to a level below that which Lender or Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration Lender’s policies and the policies of Lender’s holding company
with respect to capital adequacy and liquidity), then from time to time Borrower
will pay to Lender such additional amount or amounts as will compensate Lender
or Lender’s holding company for any such reduction suffered.

(c)    A certificate of Lender setting forth the amount or amounts necessary to
compensate Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts was determined shall be delivered to
Borrower and shall be conclusive absent manifest error. Unless such amount or
amounts are being contested by Borrower in good faith, Borrower shall pay Lender
the amount shown as due on any such certificate within ten (10) Business Days
after receipt thereof.

(d)    Failure or delay on the part of Lender to demand compensation pursuant to
this Section shall not constitute a waiver of Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate Lender
pursuant to this Section for any increased costs or reductions incurred more
than nine months prior to the date that Lender notifies Borrower of the Change
in Law giving rise to such increased costs or reductions and of Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine month period referred to above shall be extended to include the period
of retroactive effect thereof.

 

28



--------------------------------------------------------------------------------

SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to Section 2.19, then, in any such event, to the
extent requested, Borrower shall compensate Lender for the loss, cost and
expense attributable to such event. In the case of a LIBOR Loan, such loss, cost
or expense to Lender shall be deemed to include an amount determined by Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Loan had such event not occurred, at the LIBOR
Interest Rate that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of Lender setting forth any amount
or amounts that Lender is entitled to receive pursuant to this Section shall be
delivered to Borrower and shall be conclusive absent manifest error. Borrower
shall pay Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

SECTION 2.17    Payments Free of Taxes. (a) Any and all payments by or on
account of any obligation of Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17)
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Lender timely reimburse it for, Other Taxes in connection with any
payment hereunder.

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 2.17, Borrower
shall deliver to Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Lender.

 

29



--------------------------------------------------------------------------------

(d)    Indemnification by Borrower. Borrower shall indemnify Lender, within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by Lender or required to be
withheld or deducted from a payment to Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by Lender shall be conclusive absent manifest error.

(e)    [INTENTIONALLY OMITTED].

(f)    Status of Lender. (i) If Lender is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document, Lender shall deliver to Borrower, at the time or times reasonably
requested by Borrower, such properly completed and executed documentation
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, if reasonably
requested by Borrower, Lender shall deliver such other documentation prescribed
by applicable law or reasonably requested by Borrower as will enable Borrower to
determine whether or not Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
Lender’s reasonable judgment such completion, execution or submission would
subject Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of Lender.

(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,

(A)    in the event Lender is a U.S. Person, Lender shall deliver to Borrower on
or prior to the date on which Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower), an
executed IRS Form W-9 certifying that Lender is exempt from U.S. Federal backup
withholding tax; and

(B)    in the event Lender is not a U.S. Person (a “Foreign Lender”) it shall,
to the extent it is legally entitled to do so, deliver to Borrower (in such
number of copies as shall be requested by Borrower) on or prior to the date on
which such Foreign Lender becomes entitled to any payment under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower),
whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under this Agreement, IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

30



--------------------------------------------------------------------------------

(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” related to Borrower described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable; or

(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
8-BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each Beneficial Owner, as applicable; provided,
however, that, if the Foreign Lender is a partnership for U.S. income tax
purposes and one or more direct or indirect partners of such Foreign Lender is
claiming the portfolio exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of such direct and indirect partners;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by Borrower)
on or prior to the date on which such Foreign Lender becomes entitled to any
payment under this Agreement or any other Loan Document (and from time to time
thereafter upon the reasonable request of Borrower), executed originals of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. Federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Laws to
permit Borrower to determine the withholding or deduction required to be made;
and

(D)    if a payment made to Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), Lender shall deliver
to Borrower at the time or times prescribed by law and at such time or times
reasonably requested by Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code)

 

31



--------------------------------------------------------------------------------

and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with their obligations under FATCA and to
determine that Lender has complied with Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower in writing of its legal inability to
do so.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
any assignment of rights by, or the replacement of, Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(i)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA.

SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Pacific Coast time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to Lender at its offices at 555 South Flower
Street, 24th Floor, Los Angeles, California

 

32



--------------------------------------------------------------------------------

90071, except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall
be made directly to the Persons entitled thereto. Lender shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension; provided, however, if such Business Day would fall in the next
calendar month, the such payment shall be due and payable on the immediately
preceding Business Day. All payments hereunder shall be made in dollars.

(b)    If at any time insufficient funds are received by and available to Lender
to pay fully all amounts of principal, unreimbursed LC Disbursements, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

SECTION 2.19    Mitigation Obligations; Replacement of Lender. (a) If Lender
requests compensation under Section 2.15, or if Borrower is required to pay any
Indemnified Taxes or additional amounts to Lender or any Governmental Authority
for the account of Lender pursuant to Section 2.17, then Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Sections 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to Lender. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by Lender in connection with any such
designation or assignment.

(b)    If Lender requests compensation under Section 2.15, or if Borrower is
required to pay any Indemnified Taxes or additional amounts to Lender or any
Governmental Authority for the account of Lender pursuant to Section 2.17, then
Borrower may, at its sole expense and effort, upon notice to Lender, require
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under this Agreement to an assignee that shall assume such
obligations; provided that (i) Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts) and (ii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments
thereafter. Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by Lender or otherwise,
the circumstances entitling Borrower to require such assignment and delegation
cease to apply.

 

33



--------------------------------------------------------------------------------

SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Laws:

(a)    Waivers and Amendments. Such Defaulting Lender shall have no right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement.

(b)    Defaulting Lender Obligations. Any payment of principal, interest, fees
or other amounts received by a Non-Defaulting Lender for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity or otherwise) or
received by a Non-Defaulting Lender from a Defaulting Lender shall be applied at
such time or times as may be determined by the Non-Defaulting Lenders in the
following order: (a) to the payment of any amounts owing by such Defaulting
Lender to a Non-Defaulting Lender hereunder; to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any Letter of Credit issuer
hereunder; to cash collateralize the LC Exposure with respect to such Defaulting
Lender; (b) as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement; (c) if so
determined by Borrower, to be held in a deposit account and released pro rata in
order to: (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; and (y) cash
collateralize the LC Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement; (d) to the
payment of any amounts owing to a Lender or Letter of Credit issuer as a result
of any judgment of a court of competent jurisdiction obtained by such Lender or
Letter of Credit issuer or against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; (e) so long
as no Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and (f) to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if: (x) such payment is a payment of the principal
amount of any Loans or LC Exposure in respect of which such Defaulting Lender
has not fully funded its appropriate share; and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the loans of, and LC Exposure owed to, all Non-Defaulting Lenders on a pro
rata basis (without giving effect to the principal obligation of such Defaulting
Lender) prior to being applied to the payment of any Loans of, or LC Exposure
owed to, such Defaulting Lender.

(c)    Certain Fees. A Defaulting Lender shall not be entitled to receive any
unused commitment fee payable under Section 2.12 for any period during which
that Lender is a Defaulting Lender (and Borrower shall not be required to pay
any such fee that otherwise would have been required to have been paid to such
Defaulting Lender). Each Defaulting Lender shall be entitled to receive Letter
of Credit fees for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its pro rata share of the stated amount of
Letters of Credit for which it has provided cash collateral satisfactory to any
Letter of Credit issuer. With respect to any fee payable under Section 2.12 or
any Letter of Credit fee not required to be paid to any Defaulting Lender
pursuant to clause (a) or clause (b) above, Borrower shall: (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting

 

34



--------------------------------------------------------------------------------

Lender with respect to such Defaulting Lender’s participation in LC Exposure
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below; (y) pay to the Letter of Credit issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Letter of Credit issuer’s LC Exposure to such Defaulting Lender; and
(z) Borrower shall not be required to pay the remaining amount of any such fee.

(d)    Reallocation of Participations. All or any part of such Defaulting
Lender’s participation in LC Exposure shall be reallocated among each
Non-Defaulting Lender on a pro rata basis, but only to the extent that: (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation; and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure and LC Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s commitment to make Loans and issue Letters of Credit
hereunder.

(e)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy available to it hereunder or under applicable Laws cash
collateralize the LC Exposure.

(f)    Defaulting Lender Cure. If Borrower and each Letter of Credit issuer
agree in writing that a Lender is no longer a Defaulting Lender, they will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans or cause
the Loans and funded and unfunded participations in Letters of Credit to be held
among Lenders in accordance with their pro rata allocation prior to such Lender
becoming a Defaulting Lender, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

Borrower hereby represents and warrants to Lender that:

SECTION 3.01    Organization; Powers.

(a)    Borrower is (i) duly organized, validly existing and in good standing as
a corporation under the laws of the State of Delaware and (ii) duly qualified to
do business and is in good standing in each jurisdiction in which it is required
to be qualified to do business, except with respect to clause (ii) where the
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

(b)    Adviser is (i) duly organized, validly existing and in good standing as a
limited partnership under the laws of the State of Delaware and (ii) duly
qualified to do business and is in good standing in each jurisdiction in which
it is required to be qualified to do business, except with respect to clause
(ii) where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.02    Authorization; Enforceability.

(a)    The Transactions are within Borrower’s corporate powers and have been
duly authorized by all necessary corporate action and, if required, stockholder
action. This Agreement and each other Loan Document to which it is a party have
been duly executed and delivered by Borrower and constitute the legal, valid and
binding obligations of Borrower, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b)    Borrower’s Operative Documents permit, (i) with respect to each Loan,
Borrower to borrow such Loan and to make Drawdowns on the Investors’ Capital
Commitments, pursuant to a Drawdown Notice, in an aggregate amount sufficient to
repay such Loan; and (ii) with respect to each Letter of Credit, Borrower to
have such Letter of Credit issued for its benefit and to make Drawdowns on the
Investors’ Capital Commitments, pursuant to a Drawdown Notice, in an aggregate
amount sufficient to pay (and/or cash collateralize) any and all reimbursement
obligations of Borrower under such Letter of Credit.

(c)    To the extent that any term or provision of any of Borrower’s Operative
Documents limits or otherwise restricts Borrower’s ability to incur any
Indebtedness or other obligations, none of the Loans, the reimbursement
obligations with respect to any Letter of Credit or other liabilities or
obligations incurred or to be incurred by Borrower under this Agreement or any
of the other Loan Documents to which Borrower is a party would violate any such
term or provision.

(d)    None of Borrower’s Operative Documents requires the liquidation or
dissolution of Borrower prior to the Final Maturity Date.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other Governing Documents of
Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon Borrower or its assets, or give rise to a right thereunder to require any
payment to be made by Borrower, and (d) will not result in the creation or
imposition of any Lien on any asset of Borrower other than Liens granted to
Lender on the Effective Date and otherwise permitted pursuant to Section 6.02.

SECTION 3.04    [reserved].

 

36



--------------------------------------------------------------------------------

SECTION 3.05    Properties. Borrower has good title to, or valid leasehold or
other property interests in, all its real and personal property, except for
defects in title that individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Borrower, threatened in writing against
or affecting Borrower as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters).

(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, Borrower has not (i) failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) become
subject to any Environmental Liability, (iii) received written or, to the
knowledge of Borrower, oral notice of any claim with respect to any unsatisfied
Environmental Liability or (iv) received any ongoing inquiry, allegation, notice
or other communication from any Governmental Authority concerning its compliance
with any Environmental Law.

SECTION 3.07    Compliance with Laws and Agreements. Borrower is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, including, without limitation, its Governing
Documents, as applicable, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08    Investment Company Status; Status as a RIC. Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act of 1940, as amended,
and intends to qualify as a RIC by filing an election to do so on the first
filing of its tax return.

SECTION 3.09    Taxes. Borrower has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which Borrower or any
Subsidiary, as applicable, if required, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10    ERISA. Borrower satisfies an exception under the Plan Asset
Regulations so that its underlying assets do not constitute Plan
Assets. Assuming that (i) Lender is not an “employee benefit plan,” as defined
in Section 3(3) of ERISA or a plan described in Section 4975(e)(1) of the Code,
and (ii) no portion of the Loans constitute “plan assets” within the meaning of
the Plan Asset Regulation, the execution, delivery and performance of this
Agreement and the other Loan Documents, the enforcement of the Obligations
directly against the Investors, and the borrowing and repayment of amounts under
this Agreement, do not and will not constitute a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975(c)(1)(A)-(D) of the
Code. Neither Borrower nor any member of its Controlled Group has established,
maintains, contributes to, or has any liability (contingent or otherwise) with
respect to any Plan. No ERISA Event has occurred and is continuing.

 

37



--------------------------------------------------------------------------------

SECTION 3.11    Disclosure. Borrower has disclosed to Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, in each case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which no representation or
warranty is made other than to the limited extent set forth in the proviso
below) furnished by or on behalf of Borrower to Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed by it to be reasonable at the time
prepared. Each delivery of information under this Agreement or any other Loan
Document by or on behalf of Borrower shall be a representation and warranty that
such information complies with this Section 3.11.

SECTION 3.12    Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Borrower and its respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Borrower and its officers and
directors and to the actual knowledge of Borrower, its employees and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) Borrower or any of its directors, officers or employees,
or (b) to the actual knowledge of Borrower, any agent of Borrower that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will cause
Borrower to violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.13    Fiscal Year. The fiscal year of Borrower ends on September 30 of
each calendar year.

SECTION 3.14    Margin Stock. Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock in violation of
any regulation of the Board applicable to Margin Stock.

SECTION 3.15    Solvency. On the Effective Date and after giving effect to the
Loans occurring on the Effective Date or such other date as Loans requested
hereunder are made, and the disbursement of the proceeds of such Loans pursuant
to Borrower’s instructions, Borrower is and will be Solvent.

 

38



--------------------------------------------------------------------------------

SECTION 3.16    No Default Borrower is not in default in any material respect
beyond any applicable grace period under or with respect to any other material
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect, the existence of which default is
likely to result in a Material Adverse Effect. To Borrower’s knowledge, except
as previously disclosed in writing to Lender, no Investor is in default of any
of its material obligations related to such Investor’s Capital Commitments
pursuant to its Subscription Agreement beyond any applicable grace period under
any Subscription Agreement.

SECTION 3.17    Security Interests and Liens. The Assignment and Security
Agreement creates, as security for the Obligations, valid and enforceable
security interests in and Liens on all of the respective Collateral, in favor of
Lender. Such security interests in and Liens on the Collateral in which Borrower
has any right, title or interest shall be (subject to Permitted Liens)
exclusive, perfected, superior to and prior to the rights of all third parties
in such Collateral, and no further recordings or filings are or will be required
in connection with the creation, perfection or enforcement of such security
interests and Liens, other than the filing of continuation statements, financing
change statements or their equivalents in accordance with applicable law. Other
than Borrower and Lender, no Person has any rights in the Collateral (including,
without limitation, the right to make Drawdown Notices or enforce the remedies
against Investors pursuant to the Subscription Agreements).

SECTION 3.18    Governing Documents. The Operative Documents heretofore
delivered to Lender constitute, as of the date hereof, all of the Governing
Documents (together with all amendments and modifications thereof) of Borrower.
The Operative Documents remain in full force and effect and there exists no
breach of, default under, or threatened breach of, the Operative Documents by
Borrower, Adviser, Administrator or, to the knowledge of Borrower, any Investor,
that would reasonably be likely to have a Material Adverse Effect.

SECTION 3.19    Executive Offices; Places of Organization. (a) The principal
office, chief executive office or principal place of business of Borrower is 333
South Grand Avenue, 28th Floor, Los Angeles, California 90071, and (b) the
jurisdiction of formation or incorporation of Borrower is the State of Delaware,
and Borrower is not organized or incorporated under the laws of any other
jurisdiction.

SECTION 3.20    Investor Register; Subscription Agreements; Capital Commitments.

(a)    All of the Investors are set forth on the Investor Register, and the
Investor Register also contains, with respect to each Investor, the true and
correct legal name of such Investor, the Capital Commitment of such Investor,
and the address to which notices and Drawdown Notices to such Investor are to be
sent by Borrower pursuant to such Investor’s Subscription Agreement. Each
Drawdown Notice to Investors is submitted by Borrower by delivery of notice to
Transfer Agent. Transfer Agent in turn notifies each Investor of such Drawdown
Notice, with a copy to MS, pursuant to such MS debits any MS Investor’s account
at MS and forwards such debited amount to Transfer Agent for further immediate
transfer by Transfer Agent to Depository Bank for deposit into the Depository
Account. Drawdown Notices shall be sent to Transfer Agent pursuant to
instructions set forth in the Investor Register.

 

39



--------------------------------------------------------------------------------

(b)    To the knowledge of Borrower, each Subscription Agreement for each
Investor is enforceable in accordance with its terms against such Investor,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. Borrower has satisfied or will satisfy all conditions to its rights
to make a Drawdown, including any and all conditions contained in the Operative
Documents. To the knowledge of Borrower, there exists no right of setoff,
counterclaim or defense by any Investor in connection with their obligations to
make Capital Contributions under the Subscription Agreements.

(c)    No Drawdown Notices have been delivered to any Investors other than any
that have been disclosed in writing to Lender.

SECTION 3.21    Brokers. Borrower has not dealt with any broker or finder (other
than Lender and any affiliate of the foregoing) with respect to the execution
and delivery of the Loan Documents.

SECTION 3.22    Investor Documents. Each Investor has executed a Subscription
Agreement substantially in the form attached hereto as Exhibit H. No Side Letter
Agreement has been executed by an Investor. For each Investor, its Subscription
Agreement sets forth its entire agreement regarding its Capital Commitment.

ARTICLE IV

Conditions

SECTION 4.01    Effective Date. Lender has no obligation to make Loans or issue
Letters of Credit hereunder unless the following conditions are satisfied (or
waived in accordance with Section 9.02):

(a)    Lender (or its counsel) shall have received (i) from each party hereto a
counterpart of this Agreement signed on behalf of such party, (ii) the
Assignment and Security Agreement, dated the date hereof, duly executed by
Borrower and (iii) each other Loan Document, duly executed by the parties
thereto.

(b)    Lender shall have received a favorable written opinion (addressed to
Lender and dated the Effective Date) of Sullivan & Cromwell LLP, counsel for
Borrower, covering such matters relating to Borrower, this Agreement, the
Collateral or the Transactions as Lender shall reasonably request.

(c)    Lender shall have received such documents and certificates as Lender or
its counsel may reasonably request relating to the organization, existence and
good standing of Borrower and the authorization of the Transactions, all in form
and substance reasonably satisfactory to Lender.

(d)    Lender shall have received a certificate, dated the Effective Date and
signed by the Chief Executive Officer, Chief Operating Officer, Secretary,
Assistant Secretary or a Financial Officer of Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

40



--------------------------------------------------------------------------------

(e)    Lender shall have received all fees and other amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced at least three
(3) Business Days prior to the Effective Date, reimbursement or payment of all
out of pocket expenses required to be reimbursed or paid by Borrower hereunder
(including, without limitation, payment of the reasonable and documented fees
and expenses of Lender’s legal counsel).

(f)    Lender shall have received evidence of the proper filing of each UCC
Financing Statement with respect to Borrower in the appropriate Filing Office.

(g)    Lender shall have received lien, judgment, litigation, tax and bankruptcy
searches on Borrower in all appropriate jurisdictions.

(h)    Lender shall have received an Authorization Letter, dated the date
hereof, duly executed by Borrower.

(i)    Lender shall have received confirmation from the Transfer Agent that the
proceeds of all Capital Contributions shall be immediately delivered by the
Transfer Agent directly to the Depository Account.

(j)    Lender shall have received all available financial information with
respect to Borrower reasonably requested by it.

SECTION 4.02    Each Credit Event. Lender has no obligation to make a Loan on
the occasion of any Borrowing or to issue, amend, renew or extend any Letter of
Credit unless the following conditions are satisfied:

(a)    The representations and warranties of Borrower (and each other party
thereto) set forth in this Agreement and each other Loan Document shall be true
and correct in all material respects on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent that such representations and warranties
relate to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) or are already qualified as to materiality (in which case such
representations and warranties shall be true and correct in all respects);

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing;

(c)    Since the date of the most recent financial statements, if any, delivered
to Lender pursuant to Section 5.01, there has been no event or occurrence which
has resulted in or would reasonably be expected to result in a Material Adverse
Effect;

(d)    With respect to each Loan, Lender shall have received a completed and
duly executed Borrowing Request and a Covenant Compliance Certificate duly
executed by a Financial Officer; and

 

41



--------------------------------------------------------------------------------

(e)    With respect to each Letter of Credit, Lender shall have received a
completed and duly executed Letter of Credit Application, Letter of Credit
Request and a Covenant Compliance Certificate duly executed by a Financial
Officer.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Borrower
on the date thereof, immediately prior to and immediately following such
Borrowing or issuance, amendment, renewal or extension, as to the matters
specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full and all Letters of Credit shall have expired or
terminated, in each case, without any pending draw, and all LC Disbursements
shall have been reimbursed and this Agreement is terminated, Borrower covenants
and agrees with Lender that:

SECTION 5.01    Financial Statements; Collateral Information. Borrower will
furnish to Lender (and otherwise perform) the following:

(a)    promptly after becoming available and in any event within one hundred
twenty (120) days after the end of each fiscal year of Borrower, provide Lender
with (i) a copy of the financial statements of Borrower for such year (or, as
the case may be, as at the last day of such year) that are distributed to the
Investors, audited by independent certified public accountants acceptable to
Lender, together with the accountants report thereon and any transmittal or
other letter sent to the Investors with respect to such financial statements,
and (ii) a completed Covenant Compliance Certificate dated the last day of such
year and duly executed by a Financial Officer;

(b)    promptly after becoming available and in any event within sixty (60) days
after the end of each fiscal quarter of Borrower, provide Lender with (i) a copy
of the financial statements of Borrower for such quarter (or, as the case may
be, as at the last day of such quarter) of the same type, and prepared on the
same basis as, Borrower’s audited annual financial statements (subject, in the
case of interim financial statements, to normal recurring year-end adjustments
(the effect of which will not, individually or in the aggregate, be materially
adverse) and the absence of notes), in each case certified by a Financial
Officer, together with any transmittal or other letter sent to the Investors
with respect to such financial statements and (ii) a completed Covenant
Compliance Certificate dated the last day of such quarter and duly executed by a
Financial Officer;

(c)    promptly and in any event within five (5) Business Days after the date
any other financial reports relating to Borrower are delivered to the Investors
provide to Lender copies thereof, in each case certified by a Financial Officer;

(d)    promptly and in any event within five (5) Business Days after Lender’s
request, any other financial information with respect to Borrower (including,
without limitation, any reports delivered to the Investors) as Lender in its
reasonable discretion may request;

 

42



--------------------------------------------------------------------------------

(e)    no later than the thirtieth (30th) day prior to the Final Maturity Date,
a copy of a Drawdown Notice delivered to each Investor directing that a Capital
Contribution be made directly to the Transfer Agent for deposit into the
Depository Account on the earliest date permitted under the Subscription
Agreements (but in no event later than the fifteenth (15th) day prior to the
Final Maturity Date) in an aggregate amount sufficient to fully cash
collateralize all reimbursement obligations, if any, then outstanding with
respect to Letters of Credit issued for the account of Borrower with stated
expiry dates later than the Final Maturity Date;

(f)    within five (5) Business Days after a Financial Officer obtaining
knowledge of the occurrence of any Event of Default, a written notice specifying
the nature thereof and the action which Borrower is taking or proposes to take
with respect thereto;

(g)    promptly after the determination by the Board of Directors of Borrower
(the “Board of Directors”) of any change to the Per Share NAV of Borrower,
notice of the amount of the Per Share NAV;

(h)    promptly and in any event within three (3) Business Days after Borrower
issues any Drawdown Notice required to be given hereunder, an executed Drawdown
Notice Certificate with respect thereto;

(i)    promptly after the occurrence of any Capital Contribution Default with
respect to any Investor where the Remaining Commitment of the defaulting
Investor as of the date of such default, when aggregated with the Remaining
Commitments of all other Investors of Borrower with then un-remedied Capital
Contribution Defaults, equals or exceeds five percent (5%) of the Total
Remaining Commitments as of such date, notice of such Capital Contribution
Default describing (A) the names of all Investors who are in Capital
Contribution Default, the amount of such default and when such Capital
Contribution Default occurred, (B) how such defaulted amount will be made up and
(C) the effect on such Investor’s Remaining Commitment and on the Total
Remaining Commitments;

(j)    promptly and in any event within five (5) Business Days after the date on
which any payment is made with respect to a Capital Contribution Default notice
of which shall have been required to be given under the immediately preceding
subparagraph of this Section 5.01, a written statement, certified by a Financial
Officer, setting forth (i) the name of the Investor(s) making such payment,
(ii) the amount of such payment(s) and (iii) the effect on such Investor’s or
Investors’ Remaining Commitment and on the Total Remaining Commitments;

(k)    promptly and in any event within five (5) Business Days after becoming
aware of any Included Investor becoming an Excluded Investor (other than
pursuant to clause (i) of the definition of Excluded Investor, notice of which
is included under Section 5.01(i)) where the Remaining Commitment of the
Excluded Investor as of such date, when aggregated with the Remaining
Commitments of all other Included Investors of Borrower which are or have become
Excluded Investors as of such date equals or exceeds seven and one half per cent
(7.5%) of the Total Remaining Commitments as of such date, written notice
describing (A) the names of all Included Investors who are or have become
Excluded Investors, (B) the reasons for such Included Investors becoming
Excluded Investors and (C) the effect on such Investor’s Remaining Commitment
and on the Total Remaining Commitments;

 

43



--------------------------------------------------------------------------------

(l)    upon the occurrence and during the continuation of an Event of Default,
promptly and in any event within five (5) Business Days after receipt of a
written request by Lender, a Covenant Compliance Certificate;

(m)    promptly and in any event within five (5) Business Days after the
effective date of any change to the Investor Register (including, without
limitation, as a result of any subscription by a new Investor for interests in
Borrower or the addition of any other new Investor), written notice of such
event (and such notice shall include an updated Investor Register), certified by
a Financial Officer; and

(n)    promptly upon the occurrence of the Expiration Date or a Key Person
Event, written notice of such event.

Notwithstanding the foregoing, the obligations in Section 5.01(a) or (b) may be
satisfied with respect to financial statements of Borrower to the extent that
the Form 10-K or 10-Q (or the equivalent), as applicable, of Borrower has been
filed with the SEC within the applicable time periods required by applicable law
and regulations. Documents required to be delivered pursuant to Section 5.01(a)
or (b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which Borrower notifies Lender
(i) that Borrower has posted such documents, or provided a link thereto on
Borrower’s website, or (ii) that such documents have been posted on Borrower’s
behalf on an Internet or intranet website, if any, to which Lender has access.

SECTION 5.02    Notices of Material Events. Borrower will furnish to Lender
prompt written notice of the following:

(a)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Borrower or any of
its respective Subsidiaries, the Adviser or the Administrator that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(b)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(c)    the intent to cause a Liquidity Event and the proposed timing thereof;
and

(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth a
reasonable description of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03    Existence; Conduct of Business. Borrower will do or cause to be
done all things necessary to preserve and maintain its legal existence, qualify
and remain qualified in each jurisdiction in which such qualification is
required and preserve, renew and maintain in full

 

44



--------------------------------------------------------------------------------

force and effect all rights, privileges and franchises necessary or desirable in
the normal conduct of its business, including complying with all requirements
necessary to maintain its status as a business development corporation pursuant
to the Investment Company Act of 1940, as amended, and its status as a RIC.
Borrower shall comply in all material respects with its obligations under its
applicable Governing Documents, including the Subscription Agreements.

SECTION 5.04    Compliance with Laws. Borrower will comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect with respect to Borrower. Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by Borrower and its directors, officers, and employees, and to the
knowledge of Borrower, agents with applicable Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.05    Books and Records; Inspection Rights. Borrower will keep proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of Borrower in accordance
with GAAP. Borrower will permit, at any reasonable time but in no event more
than one time per calendar year (unless an Event of Default has occurred and is
continuing, in which case there is no such limitation on the number of times),
during normal business hours and from time to time as may be reasonably
requested, permit Lender or representatives thereof upon reasonable advance
notice to examine and make abstracts from the records and books of the account
of, and visit the properties of, Borrower, and to discuss the affairs, finances
and accounts of Borrower with any of its officers or directors and with their
independent certified public accountants, in each case subject to the
confidentiality restrictions applicable to Lender under this Agreement.

SECTION 5.06    Payment of Obligations. Borrower will pay and discharge before
the same shall become delinquent (a) all Taxes, assessments and governmental
charges or levies assessed or imposed upon it or upon its property and (b) all
lawful claims that, if unpaid, might by law become a Lien upon its property;
provided, however, that Borrower shall not be required to pay or discharge any
such Tax, assessment, charge or claim (1) that is being contested in good faith
and by proper proceedings and as to which adequate reserves are being maintained
in accordance with GAAP, unless and until any Lien (other than a Permitted Lien)
resulting therefrom attaches to its property or (2) the failure to make payment
with respect to such Tax, assessment, charge or claim, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.07    Maintenance of Properties; Insurance. Borrower will (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

45



--------------------------------------------------------------------------------

SECTION 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for, and Letters of Credit will only be used to support, the
financing of investment, working capital and other general corporate purposes of
Borrower permitted pursuant to the Operative Documents. No part of the proceeds
of any Loan or Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Borrower will not request any Borrowing or
Letter of Credit, and Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation by Borrower of any Sanctions applicable to it, and in no
event shall Lender be obligated to issue any Letter of Credit or make a Loan the
proceeds of which would be used for any of the foregoing. Borrower agrees to
respond promptly to any reasonable requests for information related to its use
of Loan and Letter of Credit proceeds to the extent required by Lender in
connection with Lender’s determination of its compliance with Section 23A of the
Federal Reserve Act (12 U.S.C. §371c) and the Federal Reserve Board’s
Regulation W (12 C.F.R. Part 223). Borrower shall not, to its actual knowledge,
use the proceeds of any Borrowing hereunder to purchase securities from
Lender. In connection with each Request for Borrowing hereunder, Borrower shall
be deemed to have represented and warranted to Lender on the date of such
Borrowing that, to its actual knowledge, as of the date of the requested
Borrowing, the proceeds of such Borrowing will not be used by Borrower to,
directly or indirectly, purchase securities issued by Lender. Borrower shall use
commercially reasonable efforts to provide notice to Lender if Borrower has
actual knowledge that Borrower has used proceeds of any Borrowing to purchase
securities of or made an investment in an Affiliate of Lender, which such
Affiliate is listed on Schedule 5.08 or has otherwise been previously disclosed
in writing to Borrower by Lender.

SECTION 5.09    [INTENTIONALLY OMITTED].

SECTION 5.10    Capital Contributions. Borrower shall duly perform and observe
all of its material obligations under its Governing Documents; cause each of the
Investors to make all Capital Contributions directly to the Transfer Agent for
further immediate transfer by the Transfer Agent to Depository Bank for deposit
into the Depository Account; maintain the Depository Account; take such actions
as Lender deems necessary or advisable to grant to Lender a perfected lien and
dominion and control over the funds in the Depository Account; and, in the event
of a Capital Contribution Default, exercise such remedies under the Subscription
Agreements as necessary in the reasonable opinion of Borrower to make up the
defaulted amount as soon as permitted under the Subscription Agreements.

SECTION 5.11    Trust. If Borrower shall receive (other than to the Depository
Account or the Transfer Agent) any cash, instrument or other property in payment
of any Capital Contribution to Borrower, Borrower shall receive such cash,
instrument or other property, IN TRUST for the benefit of Lender, shall
segregate it from Borrower’s other property, and shall forthwith deliver it to
Lender in the exact form received, with any necessary endorsement duly executed
in blank, to be deposited by Lender in the Depository Account.

 

46



--------------------------------------------------------------------------------

SECTION 5.12    Further Assurances. Borrower shall execute and deliver all such
reasonable and customary pledges, financing statements, assignments and other
documents (each not inconsistent with this Agreement or the Security Documents),
all in form and substance reasonably satisfactory to Lender, as Lender may
reasonably request from time to time for the purpose of granting to, or
maintaining or perfecting in favor of Lender, Liens in the Collateral, together
with such other assurances of the enforceability and priority of the Liens and
security interests purported to be granted by Borrower under the Assignment and
Security Agreement to which it is a party and due filing or recording with
respect thereto, as Lender may reasonably require to avoid impairment of such
Liens and security interests

ARTICLE VI

Negative Covenants

Until the Loans have expired or terminated and the principal of and interest on
each Loan and all fees payable hereunder have been paid in full and all Letters
of Credit have expired or terminated, and all LC Disbursements shall have been
reimbursed, Borrower covenants and agrees with Lender that:

SECTION 6.01    Indebtedness. Borrower will not create, incur, assume or suffer
to exist any Indebtedness other than (i) Indebtedness hereunder or under the
Loan Documents and (ii) any Other Indebtedness which fully complies with the
requirements and limitations set forth in Borrower’s Operative Documents.
Notwithstanding anything herein to the contrary, Borrower shall comply with
Section 61(a) of the Investment Company Act of 1940, as amended and the asset
coverage requirement of 150% as provided for therein.

SECTION 6.02    Liens. Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except for Permitted Liens.

SECTION 6.03    Fundamental Changes. Borrower will not merge or consolidate with
or into any Person, unless Borrower is the surviving entity or make any change
in the nature of its business as described in the Offering. Borrower will not
take any action to dissolve or terminate Borrower, including, without
limitation, any action to sell or dispose of all or substantially all of
Borrower’s assets.

SECTION 6.04    Use of Proceeds. Use the proceeds of any Loan for any purpose
other than for the financing of strategic investment, working capital, other
general corporate purposes of Borrower permitted pursuant to the Operative
Documents including paying fees and expenses (including Taxes) required to be
paid under the Operative Documents. The proceeds of a Loan may not be used to
repay an outstanding Loan and may not be used to purchase Margin Stock.

SECTION 6.05    Related Parties. Other than as contemplated by the Operative
Documents, Borrower will not (a) enter into or be a party to any transaction
with any of its

 

47



--------------------------------------------------------------------------------

Related Parties except to the extent (i) in the ordinary course of business and
consistent with past practice, (ii) necessary or desirable for the prudent
operation of its business and (iii) for fair consideration and on terms no less
favorable than are available from unaffiliated third parties or (b) except with
the written consent of, or pursuant to written instructions from, Lender, make
or permit any loans, withdrawals, or distributions to any Investor if a Default
or Event of Default is then continuing.

SECTION 6.06    Swap Agreements. Borrower will not enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which Borrower has actual exposure (other than those in respect of Equity
Interests of Borrower or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
Borrower.

SECTION 6.07    Distributions. Borrower will not declare or make, or agree to
pay or make, directly or indirectly, any Distribution at any time (i) except as
permitted under its Operative Documents, or (ii) if any Event of Default shall
have occurred and be continuing; in each of such cases other than Permitted
Distributions.

SECTION 6.08    Restrictive Agreements. Other than as contemplated by the
Operative Documents, Borrower will not directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of Borrower to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary of Borrower to pay dividends or other distributions with
respect to any shares of its capital stock or the ability of Borrower to make or
repay the Loans or reimburse draws on Letters of Credit.

SECTION 6.09    Revolving Credit and LC Exposure . Borrower will not permit
(a) the Revolving Credit Exposure to exceed the Available Amount, or (b) the LC
Exposure to exceed the Letter of Credit Allocation.

SECTION 6.10    Capital Commitments; Drawdown Notices. Borrower will not (or
will not permit any other Person to) (i) amend or otherwise modify any Drawdown
Notice or (ii) adjust, settle or compromise the amount or payment of any Capital
Contribution, or cancel or release wholly or partly any Included Investor from
any obligation with respect to any Capital Contribution or consent to or allow
any credit or discount thereon unless Borrower contemporaneously therewith makes
other provision (reasonably acceptable to Lender) for the repayment of the Loans
(or the collateralization of reimbursement obligations under any Letter of
Credit) to which such Capital Contributions relate and all interest thereon.

SECTION 6.11    Depository Account. Borrower will not write any checks drawable
against the Depository Account or make or permit any other withdrawals from the
Depository Account at any time an Event of Default exists. Borrower shall not
request the Depository Bank to advance cash or investments to, for or on behalf
of Borrower in the Depository Account. Borrower has irrevocably instructed the
Transfer Agent that all Capital Contributions shall be immediately transferred
by Transfer Agent directly to the Depository Bank for deposit into the
Depository Account. Borrower shall not change or modify any such instructions
given to the Transfer Agent without the prior written consent of Lender.

 

48



--------------------------------------------------------------------------------

SECTION 6.12    Restriction on Amendments to Operative Documents. At least ten
(10) Business Days (or such shorter time as Lender may reasonably agree) prior
to Borrower amending (or causing or permitting to be amended), modifying or
affirmatively waiving (in writing) any of the provisions of its Certificate of
Incorporation, the Bylaws, any Subscription Agreement or any Side Letter
Agreement, Borrower will deliver a written notice (the “Proposed Modification
Notice”) to Lender setting forth a reasonable description of the proposed
amendment, modification and/or affirmative waiver, as applicable (each, a
“Proposed Modification”). Lender shall determine, in its reasonable discretion,
whether such Proposed Modification is a Material Amendment, and shall promptly
(but in any event within three (3) Business Days of receipt of the Proposed
Modification Notice) notify Borrower of its determination (the “Determination
Notice”). In the event that Lender determines that any Proposed Modification is
a Material Amendment, the approval of Lender shall be required and Lender shall
promptly (but in any event within two (2) Business Days of delivery of the
Determination Notice) notify Borrower whether or not such Proposed Modification
is approved. In the event that Lender determines that such Proposed Modification
is not a Material Amendment, Borrower may make such amendment without the
consent of Lender

SECTION 6.13    Drawdowns; Capital Contributions; Transfer Agent.

(a)    Borrower shall not make any Drawdowns in contravention of this Agreement.
Without the consent of Lender as in this Agreement, Borrower shall not waive,
amend, modify, cancel, terminate, change, transfer, repurchase or permit the
repurchase or withdrawal in any manner the Capital Commitment of any of the
Investors or the obligation of any Investor to fund the same pursuant to
Drawdowns.

(b)    Each Drawdown Notice shall require that the Capital Contributions
pursuant thereto be remitted by the Investors directly to the Transfer Agent for
transfer to the Depository Bank for deposit into the Depository Account.

(c)    Without the written consent of Lender, Borrower shall not permit its
Investors to make payments of Capital Contributions by the contribution of
property other than cash.

(d)    Borrower shall not change the Transfer Agent without prior written
consent of Lender, which consent shall not be unreasonably withheld.

SECTION 6.14    AIVs. Borrower shall not permit any Capital Contributions to be
made to an alternative investment vehicle unless such Capital Contributions are
otherwise subject to the Lien in favor of Lender under the Assignment and
Security Agreement, including the requirement that all proceeds of such Capital
Contributions are deposited into the Depository Account.

SECTION 6.15    Management Fees. Borrower shall not pay to the Adviser
management or similar fees in connection with the transactions contemplated
hereunder except (a) the Management Fee and (b) other such fees to the extent
permitted under the Operative Documents. Notwithstanding the foregoing, Borrower
shall not pay any Management Fee at a

 

49



--------------------------------------------------------------------------------

time when an Event of Default under clause (a), (b), (g), (h), (i), (l), (k),
(m) of the definition thereof has occurred and is continuing; provided, however,
that the foregoing restriction shall not prohibit such Management Fee from
accruing and being paid when such conditions no longer exist, nor prohibit
Borrower from reimbursing the reasonable operating expenses of Adviser under the
Operative Documents.

SECTION 6.16    Adviser and Investment Advisory Agreement. The Investment
Advisory Agreement shall not be amended, modified or restated in any manner
(including, without limitation, to increase the Management Fee or other
compensation or accelerate the payment thereof) that could reasonably be
expected to result in a Material Adverse Effect. In the event that the Adviser
does not remain the adviser/manager of Borrower, Borrower shall not enter into a
management or similar agreement with another party unless (i) Borrower has
obtained the prior written consent of Lender to any such agreement and to the
new adviser/manager itself, which consent shall not be unreasonably withheld,
(ii) any such agreement shall be subordinated to the rights of Lender hereunder
in accordance with the terms hereof; and (iii) such adviser/manager shall have
entered into Security Documents in form and substance reasonably acceptable to
Lender.

SECTION 6.17    Liquidity Event. Borrower shall not take any action which could
result in a Liquidity Event occurring prior to the Maturity Date.

ARTICLE VII

Events of Default

If any of the following events (each, an “Event of Default”) shall occur:

(a)    Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)    Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c)    any representation or warranty made or deemed made by or on behalf of
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or waiver hereunder or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

(d)    Borrower shall fail to perform or observe any term, covenant or agreement
contained in Article VI, Sections 5.01(h), 5.01(i) and 5.03 (with respect to the
existence of Borrower only);

 

50



--------------------------------------------------------------------------------

(e)    Borrower shall fail to perform or observe any term, covenant or agreement
contained in any Loan Document to which Borrower is a party to be performed or
observed by Borrower not specifically covered otherwise in this Article VII and,
if such failure is capable of cure, such failure has not been cured within
fifteen (15) Business Days after Lender’s notice to Borrower of the occurrence
of such failure; provided, however, that notice from Lender shall not be
required with respect to any failure to observe or perform any term, covenant or
agreement in Section 5.01;

(f)    Borrower shall fail to pay any of its Indebtedness (other than the
Obligations) (i) to Lender when due and payable or (ii) to any creditor other
than Lender in an aggregate principal amount in excess of the Threshold Amount
when due and payable (in each case, whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled payment or
required prepayment), prior to the stated maturity thereof, or Borrower or any
Affiliate of Borrower shall default in any obligation owed to Lender;

(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Borrower or its debts, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h)    Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(i)    Borrower shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j)    one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount shall be rendered against Borrower and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment or order, or (ii) there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of any such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;

 

51



--------------------------------------------------------------------------------

(k)    an ERISA Event shall have occurred that could reasonably be expected to
result in a Material Adverse Effect;

(l)    at any time after the execution and delivery thereof, (i) any Loan
Document shall cease in all material respects to be in full force and effect
(other than pursuant to the express terms thereof) or the validity or
enforceability thereof shall be contested by Borrower or any other Person, or a
proceeding shall be commenced by Borrower or any other Person seeking to
establish the invalidity or unenforceability thereof, or Borrower shall deny
that it has any liability or obligation hereunder or thereunder, (ii) the
Security Documents shall cease in all material respects to give Lender, the
Liens, the rights, powers and privileges purported to be created thereby, or the
Lien on any of the Collateral, in favor of Lender, shall fail or cease to be
perfected and prior to the rights of all third Persons (subject to any rights
described in clause (iv) of the definition of “Permitted Liens”), other than as
a result of any action of Lender or Lender’s failure to take any action, or
(iii) the power of attorney set forth in the Security Documents shall cease to
give Lender the rights, powers and privileges purported to be created thereby;

(m)    Borrower shall be terminated, dissolved or liquidated (as a matter of law
or otherwise) or proceedings shall be commenced by any Person (including
Borrower) seeking the termination, dissolution, liquidation or provisional
liquidation of Borrower;

(n)    any Capital Contribution Default with respect to any single Drawdown
shall occur if the Remaining Commitment of all Investors that are the subject of
such Capital Contribution Default, equals or exceeds seven and one half percent
(7.5%) of the Total Remaining Commitments, or if the Remaining Commitment of all
such Investors that are the subject of such Capital Contribution Default, when
aggregated with the Remaining Commitments of all other Investors having or
having had Capital Contribution Defaults, equals or exceeds thirty five percent
(35%) of the Total Remaining Commitments;

(o)    any Investor shall make a Capital Contribution other than to the
Permitted Accounts if at any time after such Capital Contribution is made but
prior to the time it is paid over to the Permitted Accounts, the Remaining
Commitment of such Investor, when aggregated with the Remaining Commitments of
all other Investors that have made Capital Contributions other than to the
Permitted Accounts and not paid over to the Permitted Accounts, equals or
exceeds five percent (5%) of the Total Remaining Commitments as of such date;

(p)    the Expiration Date or a Key Person Event shall have occurred; or

(q)    the Investment Advisory Agreement or the Administration Agreement shall
cease to be in full force and effect or the Adviser or Administrator, as the
case may be, resigns or is removed from its role thereunder and a successor
Adviser or Administrator reasonably acceptable to Lender is not appointed within
ten (10) Business Days.

then, and in every such event (other than an event with respect to Borrower
described in clause (g), (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, Lender may, by notice to Borrower, take
either or both of the following actions, at the same or

 

52



--------------------------------------------------------------------------------

different times: (i) terminate Lender’s commitment to make Loans and issue
Letters of Credit, and thereupon such commitment shall terminate immediately,
(ii) by notice to Borrower, declare the Revolving Credit Exposure, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable (including Cash Collateral with respect to any outstanding L/C
Exposure), whereupon the outstanding Borrowings and L/C Exposure, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower, (iii) may exercise in respect of any
and all Collateral, in addition to the other rights and remedies provided for
herein, in the Security Documents and the other Loan Documents or otherwise
available to Lender, all rights and remedies under applicable law of a secured
party on default, including, without limitation, enforcing all the Liens created
pursuant to the Security Documents and (iv) may issue a Drawdown Notice (in the
name of Borrower) to the Investors in an aggregate amount equal to (x) all
amounts then outstanding hereunder, if such amounts have been accelerated
pursuant to clause (ii) above, or (y) all amounts then due and payable hereunder
with respect to Borrower; and in case of any event with respect to Borrower
described in clause (g), (h) or (i) of this Article, the commitment to make
Loans and issue Letters of Credit shall automatically terminate and the
principal of the Loans and L/C Exposure then outstanding, together with accrued
interest thereon and all fees and other obligations of Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Borrower. Lender shall also have all other rights and remedies as set forth in
the other Loan Documents.

ARTICLE VIII

[INTENTIONALLY OMITTED]

ARTICLE IX

Miscellaneous

SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, as follows:

(i)    if to Borrower, to it at:

Oaktree Strategic Income II, Inc.

c/o Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Attn: Mary Gallegly, Christopher McKown and Matthew Stewart

Telephone:

Mary Gallegly – (213) 356-3521

Christopher McKown – (213) 830-6455

Matthew Stewart – (213) 284-7856

Email: mgallegly@oaktreecapital.com

cmckown@oaktreecapital.com

mstewart@oaktreecapital.com

 

53



--------------------------------------------------------------------------------

(ii)    if to Lender, to it at:

City National Bank

555 South Flower Street, 24th Floor

Los Angeles, California 90071

Attn: Brandon Feitelson

Telephone: (213) 673-9016

Email: Brandon.Feitelson@cnb.com

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or other electronic communication shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).

(b)    Lender and Borrower agree to accept notices and other communications to
it hereunder by electronic communications.

(c)    Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto.

SECTION 9.02    Waivers; Amendments. (a) No failure or delay by Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of Lender hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether Lender may have had notice or knowledge of such
Default at the time.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Borrower and Lender (other than a Defaulting Lender).

SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by Lender and its Affiliates,
including the reasonable fees, charges and disbursements of a single counsel for
Lender, in connection with the preparation and administration of this Agreement
or any other Loan Document or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and the Collateral, (ii) all

 

54



--------------------------------------------------------------------------------

reasonable, documented and invoiced out-of-pocket expenses incurred by Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all reasonable, documented
and invoiced out-of-pocket expenses incurred by Lender, including the fees,
charges and disbursements of counsel for Lender in each applicable jurisdiction,
in connection with the enforcement or protection of its rights in connection
with this Agreement, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, or in connection with
the enforcement or protection of its rights in connection with any other Loan
Document or the Collateral, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)    Borrower shall indemnify Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by Borrower or its equity holders, Affiliates, creditors
or any other third Person and whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) arise
from a dispute solely among the Indemnitees and not arising from any act or
omission of Borrower or any of its Subsidiaries or (y) are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c)    [INTENTIONALLY OMITTED]

(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve Borrower of any obligation it may have
to indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

 

55



--------------------------------------------------------------------------------

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
Lender that issues any Letter of Credit), except that (i) Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of Lender (and any attempted assignment or transfer by
Borrower without such consent shall be null and void) and (ii) Lender may not
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Lender may assign to one or more Persons all or a portion of its rights
and obligations under this Agreement (including all or a portion of its Letters
of Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of Borrower, provided that,
(i) Borrower shall be deemed to have consented to an assignment unless it shall
have objected thereto by written notice to Lender within ten (10) Business Days
after having received notice thereof and (ii) no consent of Borrower shall be
required for an assignment an Affiliate of Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) Lender, (b) an Affiliate of Lender or (c) an entity or an
Affiliate of an entity that administers or manages Lender.

Any assignment or transfer by Lender of rights or obligations under this
Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by Lender of a participation in such rights
and obligations in accordance with paragraph (c) of this Section.

(c)    Lender may, without the consent of Borrower, sell participations to one
or more banks, other financial institutions or any other entity that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business (a “Participant”) in all or a
portion of Lender’s rights and obligations under this Agreement (including all
or a portion of the Loans owing to it); provided that (A) Lender’s obligations
under this Agreement shall remain unchanged; (B) Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and

 

56



--------------------------------------------------------------------------------

(C) Borrower, Lender shall continue to deal solely and directly with Lender in
connection with Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which Lender sells such a participation
shall provide that Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Sections
2.17(f) and (g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under 2.17(g) will be delivered to
Borrower and Lender)) to the same extent as if it were Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Section 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Section 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Lender agrees, at Borrower’s request and expense,
to use reasonable efforts to cooperate with Borrower to effectuate the
provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were Lender; provided that such Participant agrees to
be subject to Section 2.18 as though it were Lender. Lender shall, acting solely
for this purpose as a non-fiduciary agent of Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that Lender shall not have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Loans, Letters of
Credit or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Loan, Letter
of Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d)    Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for Lender as a party hereto.

(e)    Lender acting solely for this purpose as a non-fiduciary agent of
Borrower, shall maintain at one of its U.S. offices a register for the
recordation of the names and addresses of Lender and each assignee, and
principal amounts (and stated interest) of the Loans owing to, Lender and each
assignee pursuant to the terms hereof from time to time (the “Register”). The

 

57



--------------------------------------------------------------------------------

entries in the Register shall be conclusive absent manifest error, and Borrower,
Lender and each assignee shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by Borrower,
Lender and each assignee, at any reasonable time and from time to time upon
reasonable prior notice.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Loans have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Loans or
the termination of this Agreement or any provision hereof.

SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to Lender and (ii) the reductions of the Letter of
Credit Allocation of Lender constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by Lender and when Lender shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, Lender and each of its Affiliates is hereby authorized at any
time and from time to

 

58



--------------------------------------------------------------------------------

time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by Lender or Affiliate to or for
the credit or the account of Borrower against any of and all the obligations of
Borrower now or hereafter existing under this Agreement held by Lender,
irrespective of whether or not Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which Lender may have.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York without regard to conflict of law principles that would
result in the application of any law other than the law of the State of New
York.

(b)    Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against Borrower or its properties in the courts of any jurisdiction.

(c)    Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

59



--------------------------------------------------------------------------------

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed:
(a) to its directors, officers, employees, agents and advisors, including
accountants, legal counsel and other advisors, in each case on a reasonable
need-to-know basis (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and that any Lender disclosing
such information shall be liable for any disclosure in violation hereof by any
of its own directors, officers, employees, agents and advisors, including
accountants, legal counsel and other advisors); (b) to the extent required or
requested by any regulatory authority, any governmental or administrative agency
or any bank examiner having jurisdiction over such Person; (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; (d) to any other party to this Agreement or the Loan Documents; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12 to
which Borrower is an intended third party beneficiary entitled to enforce such
agreement, to: (i) any assignee of or Participant in any of its rights or
obligations under this Agreement; or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of Borrower; (g) with the consent of
Borrower; or (h) to the extent such Information: (x) becomes publicly available
other than as a result of a breach of this Section 9.12; (y) becomes available
to Lender on a non-confidential basis from a source other than Borrower; or
(z) was independently developed by Lender from information obtained from a
source other than Borrower and in compliance with this Section 9.12.
Notwithstanding the foregoing, (i) except as set forth in clause (ii) of this
sentence, or as otherwise set forth in clauses (a), (b), (c), (d), (e) or
(h) above, neither the identity of the Investors (other than by identification
number and dollar amounts), nor the contents of the organizational documents or
the subscription agreements or related subscription booklets, offering memoranda
and marketing materials, shall be revealed without Borrower’s consent (subject,
with respect to clause (c) above, that obtaining the consent of Borrower is
permitted by law), and (ii) prior to revealing the identity of Investors (other
than, in either case, by identification number and dollar amounts) to any
assignee of or Participant in any of its rights or obligations under this
Agreement, the applicable assignor shall enter into an agreement containing
provisions substantially the same as those of this Section 9.12 to which
Borrower is an intended third party beneficiary entitled to enforce such
agreement. For the purposes of this Section 9.12, “Information” means all
non-public, confidential or proprietary information received from or on behalf
of Borrower relating to Borrower or any of its Subsidiaries, Investors or
Affiliates or its or their business; provided, that any information provided by
or on behalf of Borrower shall be deemed nonpublic, confidential and proprietary
unless specifically identified otherwise by Borrower.

 

60



--------------------------------------------------------------------------------

SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by Lender holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to Lender in respect of other Loans or periods shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Prime Rate to the date of repayment, shall have been
received by Lender.

SECTION 9.14    No Fiduciary Duty, etc. Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that Lender will have no
obligations except those obligations expressly set forth herein and in the other
Loan Documents and Lender is acting solely in the capacity of an arm’s length
contractual counterparty to Borrower with respect to the Loan Documents and the
transaction contemplated therein and not as a financial advisor or a fiduciary
to, or an agent of, Borrower or any other person. Borrower agrees that it will
not assert any claim against Lender based on an alleged breach of fiduciary duty
by Lender in connection with this Agreement and the transactions contemplated
hereby. Additionally, Borrower acknowledges and agrees that Lender is not
advising Borrower as to any legal, tax, investment, accounting, regulatory or
any other matters in any jurisdiction. Borrower shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and Lender shall have no responsibility or liability to Borrower with respect
thereto.

SECTION 9.15    USA PATRIOT Act. Lender hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), Lender is required to obtain, verify
and record information that identifies Borrower, which information includes the
name and address of Borrower and other information that will allow Lender to
identify Borrower in accordance with the Act.

[Signature page follows.]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

BORROWER: OAKTREE STRATEGIC INCOME II, INC. By:       /s/ Mary Gallegly   Name:
Mary Gallegly   Title:   Secretary

 

LENDER: CITY NATIONAL BANK By:       /s/ Brandon L. Feitelson   Name: Brandon L.
Feitelson, C.F.A.   Title:   Senior Vice President